UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-3919 Name of Registrant: Vanguard STAR Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2010 Item 1: Schedule of Investments Vanguard STAR Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (49.3%) Vanguard Windsor II Fund Investor Shares 86,839,339 2,005,989 Vanguard Windsor Fund Investor Shares 93,901,700 1,087,382 Vanguard PRIMECAP Fund Investor Shares 14,977,036 847,700 Vanguard U.S. Growth Fund Investor Shares 54,888,735 846,384 Vanguard Morgan Growth Fund Investor Shares 58,279,587 841,557 Vanguard Explorer Fund Investor Shares 9,580,200 527,678 International Stock Funds (12.3%) Vanguard International Growth Fund Investor Shares 47,705,702 769,493 Vanguard International Value Fund 26,370,708 766,860 Bond Funds (25.6%) Vanguard Long-Term Investment-Grade Fund Investor Shares 177,547,831 1,605,032 Vanguard GNMA Fund Investor Shares 148,174,709 1,592,878 Short-Term Bond Fund (12.8%) Vanguard Short-Term Investment-Grade Fund Investor Shares 148,806,699 1,592,232 Total Investment Companies (100.0%) (Cost $11,051,627) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At January 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At January 31, 2010, the cost of investment securities for tax purposes was $11,051,627,000. Net unrealized appreciation of investment securities for tax purposes was $1,431,558,000, consisting of unrealized gains of $1,612,057,000 on securities that had risen in value since their purchase and $180,499,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total International Stock Index Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Common Stocks (99.4%) 1 Argentina (0.0%) * Siderar SAIC Class A 30  Australia (6.2%) BHP Billiton Ltd. 6,574,323 228,553 Commonwealth Bank of Australia 2,976,107 139,542 Westpac Banking Corp. 5,757,185 120,810 National Australia Bank Ltd. 4,105,120 95,385 Australia & New Zealand Banking Group Ltd. 4,905,533 93,878 Woolworths Ltd. 2,410,434 55,013 Rio Tinto Ltd. 852,731 50,987 Wesfarmers Ltd. 1,967,426 47,728 Westfield Group 4,067,685 45,165 QBE Insurance Group Ltd. 1,983,403 39,999 Woodside Petroleum Ltd. 1,054,159 39,302 CSL Ltd. 1,169,885 32,156 Macquarie Group Ltd. 650,685 28,636 Newcrest Mining Ltd. 948,541 26,317 Telstra Corp. Ltd. 8,528,361 25,159 ^ Origin Energy Ltd. 1,714,072 24,193 AMP Ltd. 3,949,812 21,734 ^ Suncorp-Metway Ltd. 2,465,475 19,283 Santos Ltd. 1,631,215 18,882 ^ Foster's Group Ltd. 3,778,459 17,819 ^ Brambles Ltd. 2,750,396 15,820 ^ Stockland 4,658,269 15,242 Orica Ltd. 707,916 15,068 ^ Insurance Australia Group Ltd. 4,040,497 13,533 ^ Amcor Ltd. 2,391,955 12,471 ^ AXA Asia Pacific Holdings Ltd. 1,994,381 11,504 ^ AGL Energy Ltd. 870,448 10,644 ^ Transurban Group 2,280,199 10,516 Coca-Cola Amatil Ltd. 1,082,497 10,459 ^ ASX Ltd. 336,338 10,114 ^ Toll Holdings Ltd. 1,295,678 9,788 ^ Leighton Holdings Ltd. 289,929 9,743 *,^ Fortescue Metals Group Ltd. 2,415,114 9,670 Incitec Pivot Ltd. 3,148,118 9,287 ^ Sonic Healthcare Ltd. 722,727 9,024 Computershare Ltd. 871,396 8,922 ^ GPT Group 16,700,813 8,325 *,^ Asciano Group 5,467,090 8,197 BlueScope Steel Ltd. 3,555,310 8,193 TABCORP Holdings Ltd. 1,175,972 7,297 Wesfarmers Ltd. Price Protected Shares 296,991 7,218 ^ OneSteel Ltd. 2,607,393 7,092 Lend Lease Group 847,119 6,991 ^ Dexus Property Group 9,178,898 6,677 ^ Mirvac Group 5,204,423 6,626 ^ WorleyParsons Ltd. 318,378 6,583 * Alumina Ltd. 4,801,290 6,571 ^ Crown Ltd. 955,979 6,528 ^ Fairfax Media Ltd. 4,164,895 6,325 ^ Cochlear Ltd. 111,062 6,114 ^ Sims Metal Management Ltd. 317,944 5,971 ^ Goodman Group 11,690,479 5,943 Bendigo and Adelaide Bank Ltd. 679,499 5,887 *,^ OZ Minerals Ltd. 6,126,004 5,704 ^ CFS Retail Property Trust 3,407,520 5,597 ^ Metcash Ltd. 1,488,767 5,583 * James Hardie Industries NV 838,600 5,480 ^ Boral Ltd. 1,168,947 5,451 Qantas Airways Ltd. 2,173,831 5,451 ^ Tatts Group Ltd. 2,385,396 4,845 Macquarie Infrastructure Group 4,495,833 4,811 ^ CSR Ltd. 2,896,819 4,643 *,^ Paladin Energy Ltd. 1,275,640 4,062 *,^ Arrow Energy Ltd. 1,146,737 3,965 ^ Billabong International Ltd. 396,101 3,659 MAp Group 1,439,463 3,521 ^ Goodman Fielder Ltd. 2,491,332 3,428 ^ Harvey Norman Holdings Ltd. 1,025,133 3,323 ^ Nufarm Ltd. 334,029 3,001 ^ Aristocrat Leisure Ltd. 788,796 2,754 Energy Resources of Australia Ltd. 131,905 2,434 * Caltex Australia Ltd. 270,659 2,139 ^ SP AusNet 2,628,780 2,077 Austria (0.2%) Erste Group Bank AG 368,882 13,925 OMV AG 291,896 11,497 Telekom Austria AG 620,189 8,555 Voestalpine AG 230,775 8,080 ^ Verbund - Oesterreichische Elektrizitaetswirtschafts AG Class A 150,367 6,260 ^ Raiffeisen International Bank Holding AG 106,028 5,246 *,^ Immoeast AG 828,334 4,021 Vienna Insurance Group 74,256 3,558 Belgium (0.8%) Anheuser-Busch InBev NV 1,414,452 70,584 Delhaize Group SA 196,143 15,375 * Fortis 4,361,244 15,353 Groupe Bruxelles Lambert SA 158,276 14,458 * KBC Groep NV 313,500 13,497 Solvay SA Class A 115,440 11,441 Belgacom SA 296,557 10,793 UCB SA 195,751 8,751 Colruyt SA 29,396 7,159 Umicore 231,308 7,129 *,^ Dexia SA 1,027,481 6,353 Mobistar SA 59,314 3,732 Cie Nationale a Portefeuille 65,840 3,291 Brazil (3.8%) Petroleo Brasileiro SA Prior Pfd. 4,981,200 90,296 Petroleo Brasileiro SA 3,817,100 77,395 Vale SA Prior Pfd. 3,081,800 68,895 Itau Unibanco Holding SA Prior Pfd. 2,921,181 55,991 Vale SA 2,081,500 54,009 Banco Bradesco SA 2,815,780 46,800 Investimentos Itau SA Prior Pfd. 4,448,000 26,499 Vale SA Class B Pfd. ADR 1,047,607 23,655 Cia de Bebidas das Americas Prior Pfd. 247,046 22,673 OGX Petroleo e Gas Participacoes SA 2,470,500 22,018 Petroleo Brasileiro SA ADR Type A 588,982 21,250 Itau Unibanco Holding SA ADR 1,102,184 21,118 Vale SA Class B ADR 740,118 19,088 Cia Siderurgica Nacional SA 564,900 16,482 BM&FBOVESPA SA 2,408,378 16,265 BRF - Brasil Foods SA 627,700 15,035 Banco do Brasil SA 998,700 14,888 Petroleo Brasileiro SA ADR 327,181 13,274 Gerdau SA Prior Pfd. 978,900 13,159 Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 497,400 13,088 Banco Santander Brasil SA ADR 896,696 10,796 Cielo SA 1,212,758 9,651 Cia Energetica de Minas Gerais Prior Pfd. 569,125 9,465 Centrais Eletricas Brasileiras SA 436,200 9,265 Redecard SA 661,810 9,251 Bradespar SA Prior Pfd. 443,200 9,127 Metalurgica Gerdau SA Class A 535,100 8,897 Vivo Participacoes SA Prior Pfd. 301,525 8,556 Cia de Concessoes Rodoviarias 385,653 8,229 Banco Bradesco SA ADR 489,211 8,101 Tele Norte Leste Participacoes SA Prior Pfd. 418,900 7,467 Centrais Eletricas Brasileiras SA Prior Pfd. 382,100 7,034 Cyrela Brazil Realty SA 569,835 6,542 Ultrapar Participacoes SA Prior Pfd. 142,869 6,283 Cia Siderurgica Nacional SA ADR 211,896 6,170 Natura Cosmeticos SA 341,000 6,140 All America Latina Logistica SA 756,100 6,057 Usinas Siderurgicas de Minas Gerais SA 222,900 5,870 * Global Village Telecom Holding SA 174,634 5,197 Marfrig Alimentos SA 401,852 4,797 Souza Cruz SA 149,100 4,786 * Fibria Celulose SA 255,675 4,637 Lojas Renner SA 240,498 4,591 Lojas Americanas SA Prior Pfd. 651,500 4,573 PDG Realty SA Empreendimentos e Participacoes 543,786 4,330 Cia Energetica de Sao Paulo Prior Pfd. 347,025 4,324 Gerdau SA ADR 307,778 4,140 Cia de Bebidas das Americas ADR 44,665 4,134 * NET Servicos de Comunicacao SA Prior Pfd. 344,600 3,985 CPFL Energia SA 188,200 3,622 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 53,806 3,590 JBS SA 712,022 3,528 Duratex SA 408,901 3,512 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 180,500 3,438 Empresa Brasileira de Aeronautica SA 643,100 3,408 MRV Engenharia e Participacoes SA 512,184 3,301 Brasil Telecom SA Prior Pfd. 452,020 3,139 Suzano Papel e Celulose SA Prior Pfd. 287,560 3,098 * Hypermarcas SA 257,050 2,960 Cia de Saneamento Basico do Estado de Sao Paulo 171,000 2,844 Gafisa SA 218,055 2,819 * BR Malls Participacoes SA 252,648 2,748 Tractebel Energia SA 254,700 2,733 Tele Norte Leste Participacoes SA 126,900 2,685 Tam SA Prior Pfd. 144,583 2,644 * Cosan SA Industria e Comercio 227,100 2,566 Cia Paranaense de Energia Prior Pfd. 124,100 2,537 Tim Participacoes SA Prior Pfd. 952,400 2,501 Banco do Estado do Rio Grande do Sul Prior Pfd. 352,889 2,452 Localiza Rent a Car SA 232,402 2,434 * LLX Logistica SA 531,433 2,351 EDP - Energias do Brasil SA 124,800 2,340 Rossi Residencial SA 320,376 2,226 * Braskem SA 316,200 2,224 B2W Cia Global Do Varejo 109,818 2,214 * Gol Linhas Aereas Inteligentes SA Prior Pfd. 177,000 2,169 Klabin SA Prior Pfd. 804,000 2,081 Empresa Brasileira de Aeronautica SA ADR 96,498 2,049 Gerdau SA 197,300 2,041 Multiplan Empreendimentos Imobiliarios SA 124,128 1,976 AES Tiete SA Prior Pfd. 196,100 1,975 Cia Energetica de Minas Gerais ADR 117,980 1,967 * Fertilizantes Fosfatados SA Prior Pfd. 184,649 1,831 Porto Seguro SA 180,400 1,815 Cia Brasileira de Distribuicao Grupo Pao de Acucar Prior Pfd. 52,991 1,778 Tele Norte Leste Participacoes SA ADR 95,149 1,696 Cia Paranaense de Energia ADR 78,256 1,593 Telemar Norte Leste SA Prior Pfd. 53,000 1,548 Cia de Transmissao de Energia Electrica Paulista Prior Pfd. 61,000 1,536 Banco Santander Brasil SA 127,500 1,523 Brasil Telecom SA ADR 71,857 1,503 * Fibria Celulose SA ADR 66,362 1,213 Cia de Saneamento Basico do Estado de Sao Paulo ADR 24,715 842 Tim Participacoes SA ADR 24,281 638 BRF - Brasil Foods SA ADR 5,600 269 Vivo Participacoes SA ADR 6,441 180 * Centrais Eletricas Brasileiras SA ADR 6,900 147 * NET Servicos de Comunicacao SA ADR 11,600 137 * Braskem SA ADR 412 6 * Brasil Telecom SA ADR 200 2 Chile (0.4%) Empresas COPEC SA 894,454 14,336 Empresas CMPC SA 217,667 9,511 Enersis SA 18,484,615 8,517 Empresa Nacional de Electricidad SA/Chile 4,618,724 7,896 Centros Comerciales Sudamericanos SA 1,726,552 6,107 CAP SA 146,252 4,702 Sociedad Quimica y Minera de Chile SA Class B 122,515 4,547 Lan Airlines SA 267,276 4,477 Colbun SA 13,656,416 3,648 Enersis SA ADR 143,095 3,285 Banco Santander Chile ADR 52,540 3,248 SACI Falabella 571,648 3,234 Empresa Nacional de Electricidad SA ADR 59,905 3,052 ENTEL Chile SA 206,494 2,979 Banco Santander Chile 37,009,699 2,260 Vina Concha y Toro SA 966,492 2,222 AES Gener SA 4,660,788 2,197 Banco de Credito e Inversiones 58,375 2,172 Sociedad Quimica y Minera de Chile SA ADR 53,346 1,941 Cia Cervecerias Unidas SA 244,671 1,900 China (4.1%) China Mobile Ltd. 11,789,000 110,754 China Construction Bank Corp. 88,105,000 67,307 Industrial & Commercial Bank of China 89,381,000 65,097 China Life Insurance Co. Ltd. 14,559,000 64,206 Bank of China Ltd. 111,598,188 53,384 CNOOC Ltd. 34,977,000 49,042 PetroChina Co. Ltd. 41,312,000 46,138 Tencent Holdings Ltd. 1,778,649 32,974 China Shenhua Energy Co. Ltd. 6,322,500 26,949 China Petroleum & Chemical Corp. 31,306,000 24,355 Ping An Insurance Group Co. of China Ltd. 2,508,000 19,438 China Merchants Bank Co. Ltd. 6,745,399 15,494 China Overseas Land & Investment Ltd. 8,031,680 14,264 China Unicom Hong Kong Ltd. 11,583,694 12,923 Bank of Communications Co. Ltd. 11,232,000 11,292 China Telecom Corp. Ltd. 27,154,000 11,156 China Coal Energy Co. 6,817,000 10,316 Hengan International Group Co. Ltd. 1,320,000 8,808 Belle International Holdings Ltd. 7,382,000 8,340 China Communications Construction Co. Ltd. 8,259,000 7,633 *,^ Aluminum Corp. of China Ltd. 7,672,000 7,623 China Resources Enterprise Ltd. 2,320,000 7,618 Yanzhou Coal Mining Co. Ltd. 3,820,000 7,457 *,^ Byd Co. Ltd. 1,006,500 7,288 China Resources Land Ltd. 3,950,000 7,097 China Merchants Holdings International Co. Ltd. 2,122,000 7,051 Tingyi Cayman Islands Holding Corp. 3,262,000 7,044 Beijing Enterprises Holdings Ltd. 1,005,000 6,977 Dongfeng Motor Group Co. Ltd. 5,324,000 6,917 *,^ China Minsheng Banking Corp. Ltd. 6,759,000 6,747 * China Mengniu Dairy Co. Ltd. 2,188,000 6,724 China Citic Bank Corp. Ltd. 9,689,539 6,451 Zijin Mining Group Co. Ltd. 7,778,000 6,315 China Resources Power Holdings Co. Ltd. 3,215,600 6,193 ^ Lenovo Group Ltd. 9,014,000 6,162 China Yurun Food Group Ltd. 2,121,000 5,943 Cnpc Hong Kong Ltd. 4,780,000 5,913 * China Pacific Insurance Group Co. Ltd. 1,572,938 5,855 China COSCO Holdings Co. Ltd. 4,853,000 5,716 ^ Alibaba.com Ltd. 2,484,500 5,578 Denway Motors Ltd. 9,540,000 5,436 ^ Jiangxi Copper Co. Ltd. 2,721,000 5,433 * China Railway Group Ltd. 7,366,000 5,282 * GOME Electrical Appliances Holdings Ltd. 14,667,980 5,153 Inner Mongolia Yitai Coal Co. Class B 608,500 5,016 Shanghai Industrial Holdings Ltd. 1,055,000 4,896 Sino-Ocean Land Holdings Ltd. 6,033,000 4,876 Kingboard Chemical Holdings Ltd. 1,140,500 4,843 Shimao Property Holdings Ltd. 3,109,500 4,737 * China Taiping Insurance Holdings Co. Ltd. 1,479,000 4,650 Chaoda Modern Agriculture Holdings Ltd. 4,751,825 4,644 Fushan International Energy Group Ltd. 5,366,000 4,605 China Railway Construction Corp. Ltd. 3,599,300 4,527 Citic Pacific Ltd. 2,131,000 4,512 Anhui Conch Cement Co. Ltd. 800,000 4,389 Nine Dragons Paper Holdings Ltd. 3,122,669 4,349 ^ Li Ning Co. Ltd. 1,414,500 4,298 *,^ PICC Property & Casualty Co. Ltd. 4,756,000 4,295 Parkson Retail Group Ltd. 2,452,000 4,190 China Agri-Industries Holdings Ltd. 3,050,000 4,147 China Shipping Development Co. Ltd. 2,534,000 3,968 Agile Property Holdings Ltd. 3,118,000 3,883 * Air China Ltd. 4,644,000 3,850 China National Building Material Co. Ltd. 2,318,000 3,830 ZTE Corp. 649,879 3,791 ^ Angang Steel Co. Ltd. 2,164,000 3,731 * China Longyuan Power Group Corp. 2,959,000 3,659 China Oilfield Services Ltd. 2,946,000 3,482 China High Speed Transmission Equipment Group Co. Ltd. 1,700,000 3,374 Xinao Gas Holdings Ltd. 1,418,000 3,359 *,^ China Zhongwang Holdings Ltd. 3,184,000 3,309 China Everbright Ltd. 1,410,000 3,308 Want Want China Holdings Ltd. 5,173,500 3,304 ^ Huaneng Power International Inc. 5,918,000 3,295 COSCO Pacific Ltd. 2,240,000 3,253 ^ Renhe Commercial Holdings Co. Ltd. 15,163,635 3,222 Tsingtao Brewery Co. Ltd. 636,000 3,157 ^ Geely Automobile Holdings Ltd. 7,040,000 3,102 Yantai Changyu Pioneer Wine Co. Class B 356,450 3,088 China Dongxiang Group Co. 4,453,000 2,871 Weichai Power Co. Ltd. 396,400 2,860 Poly Hong Kong Investments Ltd. 2,880,000 2,852 ^ Guangzhou R&F Properties Co. Ltd. 1,898,400 2,670 ^ Datang International Power Generation Co. Ltd. 6,244,000 2,648 Shandong Weigao Group Medical Polymer Co. Ltd. 724,000 2,638 ^ Country Garden Holdings Co. 8,036,000 2,623 Shui On Land Ltd. 5,455,199 2,577 *,^ China Shipping Container Lines Co. Ltd. 6,800,000 2,548 ^ China South Locomotive and Rolling Stock Corp. 3,805,000 2,505 Guangdong Investment Ltd. 4,912,000 2,500 Huabao International Holdings Ltd. 2,455,000 2,492 Zhejiang Expressway Co. Ltd. 2,862,000 2,472 *,^ Metallurgical Corp. of China Ltd. 4,669,000 2,442 Shanghai Electric Group Co. Ltd. 5,600,000 2,425 ^ Sinofert Holdings Ltd. 4,150,000 2,404 China Vanke Co. Ltd. Class B 2,297,900 2,332 ^ Golden Eagle Retail Group Ltd. 1,296,000 2,318 Fosun International 3,165,000 2,227 China BlueChemical Ltd. 3,354,000 2,176 ^ Franshion Properties China Ltd. 6,338,000 2,078 *,^ Beijing Capital International Airport Co. Ltd. 3,702,000 2,073 Jiangsu Expressway Co. Ltd. 2,316,000 2,061 * Hidili Industry International Development Ltd. 1,952,000 2,044 ^ Soho China Ltd. 4,173,000 2,027 *,^ Maanshan Iron & Steel 3,374,000 2,020 China International Marine Containers Co. Ltd. Class B 1,451,553 1,992 Anta Sports Products Ltd. 1,442,000 1,893 ^ China Communications Services Corp. Ltd. 3,550,000 1,794 Sinotruk Hong Kong Ltd. 1,519,500 1,769 ^ Hopson Development Holdings Ltd. 1,358,000 1,678 * BBMG Corp. 1,684,000 1,667 ^ Dongfang Electric Corp. Ltd. 335,800 1,655 Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 893,200 1,592 *,^ Sinopec Shanghai Petrochemical Co. Ltd. 4,524,000 1,578 China Travel International Inv HK 5,610,000 1,390 Shanghai Zhenhua Heavy Industry Co. Ltd. Class B 1,762,479 1,377 Greentown China Holdings Ltd. 1,106,000 1,319 Harbin Power Equipment Co. Ltd. 1,326,000 1,057 Colombia (0.0%) BanColombia SA ADR 138,114 5,953 Czech Republic (0.1%) CEZ AS 316,595 15,307 Komercni Banka AS 30,047 6,022 Telefonica O2 Czech Republic AS 221,172 5,242 Denmark (0.7%) Novo Nordisk A/S Class B 852,699 57,694 * Danske Bank A/S 889,483 21,128 * Vestas Wind Systems A/S 398,410 20,956 AP Moller - Maersk A/S Class B 2,591 20,220 Carlsberg A/S Class B 208,823 15,575 Novozymes A/S 90,766 9,295 AP Moller - Maersk A/S 1,074 8,042 * DSV A/S 406,818 7,218 Coloplast A/S Class B 43,871 4,758 * William Demant Holding 46,314 3,615 * Topdanmark A/S 28,728 3,489 TrygVesta AS 50,050 3,050 H Lundbeck A/S 117,934 2,202 Egypt (0.1%) ^ Orascom Construction Industries GDR 172,156 8,008 * Orascom Telecom Holdings S.A.E. GDR Rights exp. 02/18/10 177,603 3,937 ^ Orascom Telecom Holding SAE GDR 177,603 970 Finland (0.9%) Nokia Oyj 7,336,085 100,666 Fortum Oyj 870,432 22,089 Sampo Oyj 819,354 19,792 Kone Oyj Class B 302,428 12,181 UPM-Kymmene Oyj 1,020,727 11,195 Metso Oyj 249,980 8,390 Wartsila Oyj 164,894 7,761 Stora Enso Oyj 1,130,697 6,943 Elisa Oyj 259,702 5,663 ^ Nokian Renkaat Oyj 209,439 5,064 Outokumpu Oyj 232,513 4,196 Kesko Oyj Class B 130,299 4,191 Neste Oil Oyj 249,354 4,079 Orion Oyj Class B 174,032 3,807 ^ Sanoma Oyj 159,243 3,525 Rautaruukki Oyj 161,148 3,299 Pohjola Bank PLC 270,245 2,769 France (8.1%) Total SA 4,137,858 239,141 Sanofi-Aventis SA 2,062,038 152,476 BNP Paribas 1,855,616 132,560 GDF Suez 2,434,124 92,037 France Telecom SA 3,632,029 83,272 Societe Generale 1,232,220 71,293 AXA SA 3,326,751 68,501 ArcelorMittal 1,682,706 65,142 Vivendi SA 2,399,921 62,395 Danone 1,076,396 61,552 Carrefour SA 1,242,119 60,602 LVMH Moet Hennessy Louis Vuitton SA 479,508 52,245 Air Liquide SA 490,488 52,023 L'Oreal SA 469,514 49,505 Schneider Electric SA 461,685 47,630 Vinci SA 859,471 45,902 Unibail-Rodamco SE 173,066 37,500 Compagnie de St-Gobain 752,814 35,962 Pernod-Ricard SA 388,213 31,227 Lafarge SA 391,756 28,980 Credit Agricole SA 1,820,980 28,545 Alstom SA 394,141 26,317 Veolia Environnement 772,923 25,378 EDF SA 465,047 24,998 Cie Generale d'Optique Essilor International SA 392,637 22,840 Cie Generale des Etablissements Michelin Class B 288,851 22,368 Bouygues SA 437,867 21,557 Vallourec SA 111,120 19,113 PPR 148,386 18,095 * Renault SA 362,292 17,007 European Aeronautic Defence and Space Co. NV 800,772 15,651 * Alcatel-Lucent 4,539,866 15,291 Accor SA 286,189 14,438 ^ Hermes International 103,177 14,202 Technip SA 202,449 13,840 Cap Gemini SA 285,705 12,686 Christian Dior SA 125,222 12,649 SES SA 552,776 12,125 Suez Environnement Co. 525,720 11,917 STMicroelectronics NV 1,337,439 10,953 ^ Sodexo 185,984 10,187 * Peugeot SA 299,375 9,718 Publicis Groupe SA 231,472 9,522 Lagardere SCA 229,600 8,896 Casino Guichard Perrachon SA 107,359 8,809 Thales SA 174,464 7,907 * Natixis 1,704,837 7,861 SCOR SE 326,933 7,574 Dassault Systemes SA 128,040 7,355 Safran SA 364,858 7,126 * Cie Generale de Geophysique-Veritas 279,952 6,847 Klepierre 178,152 6,637 CNP Assurances 72,284 6,399 Eutelsat Communications 194,900 6,291 Legrand SA 207,016 5,973 Neopost SA 61,359 4,883 ^ Bureau Veritas SA 97,019 4,674 ^ Fonciere Des Regions 46,274 4,599 Aeroports de Paris 57,518 4,482 * Air France-KLM 264,234 4,306 Eiffage SA 79,276 4,135 * Atos Origin SA 87,722 4,080 Societe Television Francaise 1 232,371 4,007 ^ Eurazeo 53,993 3,907 ICADE 39,196 3,778 Societe BIC SA 53,087 3,775 Imerys SA 65,770 3,637 Gecina SA 36,259 3,594 ^ Iliad SA 31,566 3,499 *,^ JC Decaux SA 130,251 3,349 M6-Metropole Television 125,324 3,328 * Societe Des Autoroutes Paris-Rhin-Rhone 43,504 3,186 ^ Eramet 10,148 3,055 BioMerieux 27,350 3,007 PagesJaunes Groupe 247,741 2,673 Ipsen SA 48,474 2,606 Germany (5.9%) ^ Siemens AG 1,612,298 143,765 E.ON AG 3,725,237 137,042 Bayer AG 1,619,168 110,670 BASF SE 1,798,750 102,330 Allianz SE 887,269 98,244 Daimler AG 1,736,328 79,879 SAP AG 1,681,437 76,802 RWE AG 820,554 72,800 Deutsche Telekom AG 5,555,456 71,931 Deutsche Bank AG 1,160,449 70,789 Muenchener Rueckversicherungs AG 386,319 57,851 Linde AG 296,573 32,528 Deutsche Post AG 1,656,816 28,879 Bayerische Motoren Werke AG 650,457 27,798 Deutsche Boerse AG 381,198 24,986 ThyssenKrupp AG 655,983 20,739 Adidas AG 379,247 19,330 Fresenius Medical Care AG & Co. KGaA 373,779 18,946 K&S AG 336,282 18,903 Henkel AG & Co. KGaA Prior Pfd. 350,380 17,868 Volkswagen AG Prior Pfd. 206,216 16,700 HeidelbergCement AG 275,292 16,625 MAN SE 206,230 13,791 Metro AG 222,892 12,214 * Infineon Technologies AG 2,135,197 11,783 Merck KGaA 127,128 11,331 Henkel AG & Co. KGaA 254,751 11,128 Fresenius SE Prior Pfd. 158,322 10,781 * Commerzbank AG 1,390,036 10,746 Beiersdorf AG 171,922 10,052 ^ Porsche Automobil Holding SE Prior Pfd. 171,786 9,728 *,^ QIAGEN NV 440,663 9,635 ^ Volkswagen AG 86,317 7,540 Deutsche Lufthansa AG 446,772 7,165 Salzgitter AG 76,179 6,741 GEA Group AG 307,122 6,264 RWE AG Prior Pfd. 75,937 6,128 Hochtief AG 81,420 6,061 * Hannover Rueckversicherung AG 117,143 5,409 * Deutsche Postbank AG 172,000 5,234 Celesio AG 168,700 4,919 Wacker Chemie AG 30,638 4,010 * United Internet AG 246,126 3,620 Fraport AG Frankfurt Airport Services Worldwide 71,017 3,608 Fresenius SE 54,871 3,363 Puma AG Rudolf Dassler Sport 10,538 3,226 Bayerische Motoren Werke AG Prior Pfd. 102,749 3,221 Suedzucker AG 129,193 2,993 ^ Solarworld AG 164,884 2,770 *,^ TUI AG 273,464 2,528 Daimler AG 30,446 1,395 Greece (0.4%) * National Bank of Greece SA 1,158,738 25,329 OPAP SA 438,986 9,577 * Alpha Bank AE 909,517 8,730 Coca Cola Hellenic Bottling Co. SA 360,449 8,261 Bank of Cyprus Public Co. Ltd. 1,103,582 6,969 * EFG Eurobank Ergasias SA 642,331 5,473 Hellenic Telecommunications Organization SA 390,910 5,356 * Piraeus Bank SA 602,604 5,091 * Public Power Corp. SA 223,970 4,184 Marfin Investment Group SA 1,258,450 3,475 Titan Cement Co. SA 111,260 3,155 Hellenic Petroleum SA 183,634 2,267 * National Bank of Greece SA ADR 144,000 642 Hellenic Telecommunications Organization SA ADR 86,880 598 Hong Kong (1.7%) Sun Hung Kai Properties Ltd. 2,764,000 35,375 Hong Kong Exchanges and Clearing Ltd. 2,004,000 33,791 Cheung Kong Holdings Ltd. 2,718,000 31,981 Hutchison Whampoa Ltd. 4,171,000 28,371 CLP Holdings Ltd. 3,992,500 27,025 Hang Seng Bank Ltd. 1,498,100 20,917 Li & Fung Ltd. 4,410,000 20,098 Hong Kong & China Gas Co. Ltd. 7,662,000 16,733 Swire Pacific Ltd. 1,506,000 16,341 Esprit Holdings Ltd. 2,250,169 15,851 Hongkong Electric Holdings Ltd. 2,712,000 15,181 BOC Hong Kong Holdings Ltd. 7,249,000 15,066 Hang Lung Properties Ltd. 4,050,000 13,746 Wharf Holdings Ltd. 2,685,000 13,251 Henderson Land Development Co. Ltd. 2,099,000 13,210 Link REIT 4,212,500 10,107 Bank of East Asia Ltd. 2,876,620 9,797 MTR Corp. 2,776,000 8,998 New World Development Ltd. 4,903,000 8,002 Hang Lung Group Ltd. 1,608,000 7,207 Kerry Properties Ltd. 1,397,000 6,179 *,^ Sands China Ltd. 3,911,400 5,532 Sino Land Co. Ltd. 3,276,000 5,389 Wheelock & Co. Ltd. 1,772,000 4,616 Shangri-La Asia Ltd. 2,530,000 4,393 *,^ Foxconn International Holdings Ltd. 4,091,000 4,290 Yue Yuen Industrial Holdings Ltd. 1,303,500 4,047 * Cathay Pacific Airways Ltd. 2,307,000 3,786 Hopewell Holdings Ltd. 1,143,000 3,459 Cheung Kong Infrastructure Holdings Ltd. 885,000 3,292 ASM Pacific Technology Ltd. 383,000 3,159 Hysan Development Co. Ltd. 1,221,000 3,020 Wing Hang Bank Ltd. 353,000 2,966 * Mongolia Energy Co. Ltd. 6,036,000 2,944 Orient Overseas International Ltd. 433,500 2,944 Chinese Estates Holdings Ltd. 1,659,000 2,685 Television Broadcasts Ltd. 558,000 2,611 NWS Holdings Ltd. 1,576,000 2,571 Lifestyle International Holdings Ltd. 1,263,500 2,087 PCCW Ltd. 6,966,000 1,849 Hong Kong Aircraft Engineering Co. Ltd. 130,000 1,650 Hungary (0.1%) * OTP Bank PLC 550,086 16,153 * MOL Hungarian Oil and Gas NyRt 101,992 9,427 Richter Gedeon Nyrt. 27,293 5,745 Magyar Telekom Telecommunications PLC 947,590 3,411 India (1.8%) Reliance Industries Ltd. 2,572,605 57,857 Infosys Technologies Ltd. 896,253 47,885 Housing Development Finance Corp. 412,688 21,238 ICICI Bank Ltd. 1,041,632 18,630 HDFC Bank Ltd. 424,379 14,885 Tata Consultancy Services Ltd. 922,338 14,647 Larsen & Toubro Ltd. 388,853 11,960 Bharat Heavy Electricals Ltd. 228,095 11,892 Oil & Natural Gas Corp. Ltd. 498,579 11,800 Sterlite Industries India Ltd. 728,937 11,785 ITC Ltd. 2,132,421 11,527 Jindal Steel & Power Ltd. 722,243 9,787 Axis Bank Ltd. 420,778 9,303 Hindustan Unilever Ltd. 1,697,424 8,863 ICICI Bank Ltd. ADR 239,874 8,463 NTPC Ltd. 1,601,178 7,417 Tata Steel Ltd. 555,885 6,814 Wipro Ltd. 477,174 6,682 Tata Motors Ltd. 422,874 6,322 GAIL India Ltd. 733,613 6,241 Mahindra & Mahindra Ltd. 272,150 5,967 DLF Ltd. 794,598 5,713 Jaiprakash Associates Ltd. 1,858,962 5,528 Tata Power Co. Ltd. 186,473 5,249 Hero Honda Motors Ltd. 155,059 5,221 Sesa Goa Ltd. 675,818 5,042 Hindalco Industries Ltd. 1,574,297 4,979 HDFC Bank Ltd. ADR 39,831 4,712 Reliance Infrastructure Ltd. 201,270 4,497 Reliance Communications Ltd. 1,223,634 4,462 Sun Pharmaceutical Industries Ltd. 140,276 4,446 State Bank of India Ltd. 99,541 4,425 Cipla Ltd. 624,966 4,284 Kotak Mahindra Bank Ltd. 252,357 4,242 Maruti Suzuki India Ltd. 136,105 4,083 Steel Authority of India Ltd. 881,260 4,083 Infrastructure Development Finance Co. Ltd. 1,245,638 4,068 Unitech Ltd. 2,341,342 3,752 United Spirits Ltd. 139,843 3,727 Reliance Capital Ltd. 210,735 3,667 JSW Steel Ltd. 164,904 3,506 Dr Reddys Laboratories Ltd. 136,166 3,277 Bajaj Auto Ltd. 85,318 3,236 * Cairn India Ltd. 554,599 3,182 Ambuja Cements Ltd. 1,196,348 2,624 HCL Technologies Ltd. 320,535 2,387 * Indiabulls Real Estate Ltd. 625,991 2,357 Zee Entertainment Enterprises Ltd. 406,874 2,296 Siemens India Ltd. 155,965 2,160 * GMR Infrastructure Ltd. 1,654,486 2,149 * Satyam Computer Services Ltd. 1,002,674 2,139 * Ranbaxy Laboratories Ltd. 204,789 2,014 * Suzlon Energy Ltd. 1,195,717 1,980 Bharat Petroleum Corp. Ltd. 168,194 1,973 ACC Ltd. 104,447 1,967 Grasim Industries Ltd. 34,289 1,930 ^ Wipro Ltd. ADR 96,956 1,909 * Reliance Natural Resources Ltd. 1,269,108 1,755 ABB Ltd. 98,298 1,718 * Housing Development & Infrastructure Ltd. 232,440 1,653 * Idea Cellular Ltd. 1,159,498 1,464 ^ Dr Reddys Laboratories Ltd. ADR 58,777 1,394 United Phosphorus Ltd. 402,794 1,340 Aditya Birla Nuvo Ltd. 66,147 1,215 State Bank of India Ltd. GDR 12,622 1,127 Infosys Technologies Ltd. ADR 1,296 67 Indonesia (0.5%) Telekomunikasi Indonesia Tbk PT 19,725,000 19,586 Astra International Tbk PT 3,964,000 15,154 Bank Central Asia Tbk PT 24,264,500 12,875 Perusahaan Gas Negara PT 23,379,000 9,363 Bumi Resources Tbk PT 34,085,000 8,901 Bank Rakyat Indonesia 10,761,500 8,725 Bank Mandiri Tbk PT 14,359,500 7,115 United Tractors Tbk PT 2,911,500 5,191 Indocement Tunggal Prakarsa Tbk PT 2,904,500 4,158 Unilever Indonesia Tbk PT 3,058,500 3,681 Indofood Sukses Makmur Tbk PT 8,726,000 3,333 Adaro Energy PT 15,355,500 3,074 Tambang Batubara Bukit Asam Tbk PT 1,618,000 2,952 Bank Danamon Indonesia Tbk PT 5,564,901 2,860 Semen Gresik Persero Tbk PT 2,906,500 2,470 Indo Tambangraya Megah PT 650,800 2,171 Astra Agro Lestari Tbk PT 766,000 1,937 Indosat Tbk PT 2,724,000 1,625 Bank Negara Indonesia Persero Tbk PT 7,332,500 1,501 Aneka Tambang Tbk PT 6,621,500 1,488 International Nickel Indonesia Tbk PT 3,819,500 1,445 * Lippo Karawaci Tbk PT 19,856,500 1,123 Ireland (0.2%) CRH PLC 1,356,103 32,759 Kerry Group PLC Class A 275,819 8,186 * Elan Corp. PLC 972,153 7,287 * Ryanair Holdings PLC 641,474 2,978 * Ryanair Holdings PLC ADR 73,866 1,919 * Anglo Irish Bank Corp. Ltd. 698,992 210 Israel (0.7%) Teva Pharmaceutical Industries Ltd. 1,746,424 98,971 Israel Chemicals Ltd. 980,909 12,734 * Check Point Software Technologies 318,598 10,189 * Bank Leumi Le-Israel BM 2,286,478 9,791 * Bank Hapoalim BM 1,933,339 8,276 Bezeq Israeli Telecommunication Corp. Ltd. 2,221,093 5,674 * NICE Systems Ltd. 119,424 3,481 Partner Communications Co. Ltd. 157,601 3,255 * Israel Corp. Ltd. 4,380 3,196 Cellcom Israel Ltd. 92,433 2,964 Makhteshim-Agan Industries Ltd. 544,112 2,721 Elbit Systems Ltd. 42,005 2,606 Teva Pharmaceutical Industries Ltd. ADR 42,703 2,422 * Mizrahi Tefahot Bank Ltd. 239,479 2,140 * Israel Discount Bank Ltd. Class A 856,318 1,926 Delek Group Ltd. 7,034 1,558 Discount Investment Corp. 55,339 1,307 Ormat Industries 136,815 1,145 Italy (2.5%) ENI SPA 5,100,037 118,532 * UniCredit SPA 32,084,308 88,476 Enel SPA 12,901,974 69,359 * Intesa Sanpaolo SPA (Registered) 15,075,459 57,387 Assicurazioni Generali SPA 2,284,925 54,335 Telecom Italia SPA 19,607,681 29,317 * Fiat SPA 1,496,797 18,758 Saipem SPA 515,506 16,690 Unione di Banche Italiane SCPA 1,128,179 15,486 Tenaris SA 644,430 14,341 Telecom Italia SPA 11,842,593 13,756 Snam Rete Gas SPA 2,804,049 13,194 Atlantia SPA 504,292 12,597 Finmeccanica SPA 793,763 11,002 Mediaset SPA 1,389,046 10,544 Terna Rete Elettrica Nazionale SPA 2,547,244 10,274 * Mediobanca SPA 922,841 10,086 Parmalat SPA 3,305,052 8,285 * Banco Popolare SC 1,247,963 7,894 Banca Monte dei Paschi di Siena SPA 4,257,781 6,887 Tenaris SA ADR 139,938 6,157 Luxottica Group SPA 227,935 5,938 Intesa Sanpaolo SPA (Bearer) 1,793,660 5,261 Banca Popolare di Milano Scarl 772,803 5,017 A2A SPA 2,310,239 4,382 Prysmian SPA 201,318 3,654 ^ Banca Carige SPA 1,263,582 3,243 * Pirelli & C SPA 5,068,571 2,942 ^ Exor SPA 155,917 2,559 Mediolanum SPA 429,418 2,399 * Autogrill SPA 193,354 2,349 ^ Fondiaria-Sai SPA 125,972 2,040 *,^ Unipol Gruppo Finanziario SPA 1,385,936 1,678 ^ Italcementi SPA 131,866 1,631 Japan (16.9%) Toyota Motor Corp. 5,741,200 220,827 Mitsubishi UFJ Financial Group Inc. 24,643,399 126,817 Honda Motor Co. Ltd. 3,233,587 109,583 Canon Inc. 2,090,255 81,704 Sumitomo Mitsui Financial Group Inc. 2,457,049 79,306 Sony Corp. 1,966,900 65,599 Takeda Pharmaceutical Co. Ltd. 1,468,000 64,395 Tokyo Electric Power Co. Inc. 2,382,400 64,177 Mitsubishi Corp. 2,490,236 60,217 Panasonic Corp. 3,839,900 59,996 Nintendo Co. Ltd. 194,100 54,116 Nomura Holdings Inc. 6,981,090 52,193 Mizuho Financial Group Inc. 26,738,792 51,602 Mitsui & Co. Ltd. 3,395,500 49,943 NTT DoCoMo Inc. 30,130 45,102 East Japan Railway Co. 665,900 44,707 * Toshiba Corp. 7,885,000 43,082 Nippon Telegraph & Telephone Corp. 1,017,600 42,825 Shin-Etsu Chemical Co. Ltd. 803,900 42,044 * Nissan Motor Co. Ltd. 4,877,600 39,649 Tokio Marine Holdings Inc. 1,416,600 38,090 Softbank Corp. 1,483,400 37,717 Mitsubishi Estate Co. Ltd. 2,312,000 37,430 Komatsu Ltd. 1,856,000 37,348 Nippon Steel Corp. 10,003,000 36,271 Fanuc Ltd. 374,700 35,854 Kansai Electric Power Co. Inc. 1,495,800 34,039 JFE Holdings Inc. 962,200 33,456 Seven & I Holdings Co. Ltd. 1,510,900 33,023 Chubu Electric Power Co. Inc. 1,297,100 32,845 Astellas Pharma Inc. 885,600 32,662 Japan Tobacco Inc. 8,827 31,854 KDDI Corp. 5,704 30,067 * Hitachi Ltd. 8,739,161 29,933 * Mitsubishi Electric Corp. 3,780,000 29,459 FUJIFILM Holdings Corp. 907,648 29,071 Kyocera Corp. 318,600 28,835 Denso Corp. 951,900 27,966 Mitsui Fudosan Co. Ltd. 1,640,000 27,582 Daiichi Sankyo Co. Ltd. 1,316,300 27,355 Kao Corp. 1,056,500 25,489 Kirin Holdings Co. Ltd. 1,635,000 24,922 Sumitomo Corp. 2,206,100 24,835 Sharp Corp. 1,963,000 23,438 ITOCHU Corp. 2,958,000 23,092 Murata Manufacturing Co. Ltd. 418,700 22,971 Fujitsu Ltd. 3,649,000 22,255 Central Japan Railway Co. 2,952 21,695 Hoya Corp. 811,200 21,629 Nidec Corp. 212,800 20,858 Mitsubishi Heavy Industries Ltd. 5,960,000 20,781 Mitsui Sumitomo Insurance Group Holdings Inc. 827,600 20,715 Tokyo Electron Ltd. 335,700 20,393 Asahi Glass Co. Ltd. 1,975,000 19,690 Sumitomo Electric Industries Ltd. 1,479,700 19,327 Kubota Corp. 2,147,000 19,306 Bridgestone Corp. 1,195,200 19,048 Marubeni Corp. 3,232,000 18,769 Ricoh Co. Ltd. 1,311,000 18,767 Keyence Corp. 81,410 18,735 Terumo Corp. 329,400 18,466 Secom Co. Ltd. 411,300 18,430 Eisai Co. Ltd. 493,000 18,330 Tokyo Gas Co. Ltd. 4,523,000 18,317 Sumitomo Metal Industries Ltd. 6,581,000 18,111 Daikin Industries Ltd. 459,500 17,073 Tohoku Electric Power Co. Inc. 834,500 16,744 Daiwa Securities Group Inc. 3,250,000 16,252 Kyushu Electric Power Co. Inc. 745,500 16,132 Suzuki Motor Corp. 691,900 15,638 Fast Retailing Co. Ltd. 93,600 15,592 Sumitomo Trust & Banking Co. Ltd. 2,793,000 15,474 ORIX Corp. 205,641 15,394 Dai Nippon Printing Co. Ltd. 1,093,000 14,988 TDK Corp. 229,300 14,812 Asahi Breweries Ltd. 760,400 14,752 Sumitomo Metal Mining Co. Ltd. 1,028,000 14,306 Toray Industries Inc. 2,606,000 14,239 Shiseido Co. Ltd. 683,700 14,002 Mitsui OSK Lines Ltd. 2,235,000 13,932 Sumitomo Chemical Co. Ltd. 3,085,000 13,861 Osaka Gas Co. Ltd. 3,808,000 13,406 Sumitomo Realty & Development Co. Ltd. 742,000 13,148 *,^ NEC Corp. 5,049,000 13,019 Nikon Corp. 630,900 12,943 Rohm Co. Ltd. 190,900 12,863 SMC Corp. 105,900 12,783 Olympus Corp. 423,300 12,683 Aeon Co. Ltd. 1,256,300 12,472 Nitto Denko Corp. 322,600 12,424 Asahi Kasei Corp. 2,478,000 12,317 Ajinomoto Co. Inc. 1,297,000 12,288 Shionogi & Co. Ltd. 587,000 12,097 Resona Holdings Inc. 949,800 11,847 Inpex Corp. 1,615 11,818 Rakuten Inc. 14,115 11,542 West Japan Railway Co. 3,337 11,504 Nippon Oil Corp. 2,441,000 11,406 T&D Holdings Inc. 550,850 11,378 Bank of Yokohama Ltd. 2,397,000 11,333 Sompo Japan Insurance Inc. 1,732,000 11,289 ^ Kintetsu Corp. 3,178,000 10,981 Yamada Denki Co. Ltd. 169,640 10,908 NGK Insulators Ltd. 494,000 10,789 Yahoo! Japan Corp. 28,399 10,745 Chugoku Electric Power Co. Inc. 546,900 10,713 Daiwa House Industry Co. Ltd. 1,005,000 10,569 Yamato Holdings Co. Ltd. 763,300 10,483 Hankyu Hanshin Holdings Inc. 2,238,000 10,321 Toyota Industries Corp. 350,200 10,267 Nippon Yusen KK 2,957,000 10,209 Shizuoka Bank Ltd. 1,175,000 10,134 Sekisui House Ltd. 1,065,000 10,057 Odakyu Electric Railway Co. Ltd. 1,225,000 9,944 Aisin Seiki Co. Ltd. 373,400 9,853 Mitsubishi Chemical Holdings Corp. 2,356,000 9,815 *,^ Mitsubishi Motors Corp. 7,074,000 9,752 Shikoku Electric Power Co. 350,200 9,574 Nippon Electric Glass Co. Ltd. 680,000 9,566 Konica Minolta Holdings Inc. 936,000 9,562 Toppan Printing Co. Ltd. 1,095,000 9,532 Chiba Bank Ltd. 1,499,000 9,047 Tokyu Corp. 2,225,000 9,022 Nippon Building Fund Inc. Class A 1,008 8,874 * Kobe Steel Ltd. 4,899,000 8,780 JS Group Corp. 494,500 8,727 Tobu Railway Co. Ltd. 1,606,000 8,618 Ibiden Co. Ltd. 252,300 8,615 Panasonic Electric Works Co. Ltd. 741,000 8,116 Hokuriku Electric Power Co. 369,900 8,006 Japan Steel Works Ltd. 650,000 7,986 Japan Real Estate Investment Corp. 953 7,932 Kuraray Co. Ltd. 675,000 7,864 Omron Corp. 394,900 7,859 * Mazda Motor Corp. 2,888,000 7,834 Advantest Corp. 312,100 7,794 Chugai Pharmaceutical Co. Ltd. 434,300 7,755 Unicharm Corp. 81,300 7,732 NTT Data Corp. 2,478 7,721 Trend Micro Inc. 205,800 7,671 Electric Power Development Co. Ltd. 260,900 7,574 JGC Corp. 403,000 7,523 Dentsu Inc. 326,200 7,508 Nippon Mining Holdings Inc. 1,743,000 7,506 Nipponkoa Insurance Co. Ltd. 1,282,000 7,382 Ono Pharmaceutical Co. Ltd. 164,600 7,324 Makita Corp. 217,800 7,308 Daito Trust Construction Co. Ltd. 152,000 7,210 Keio Corp. 1,133,000 7,142 Kawasaki Heavy Industries Ltd. 2,761,000 7,091 JSR Corp. 353,000 6,975 Nippon Express Co. Ltd. 1,664,000 6,974 OJI Paper Co. Ltd. 1,657,000 6,956 Kurita Water Industries Ltd. 221,500 6,859 Hokkaido Electric Power Co. Inc. 357,400 6,798 Oriental Land Co. Ltd. 97,500 6,695 NSK Ltd. 923,000 6,692 Chuo Mitsui Trust Holdings Inc. 1,888,000 6,684 Keihin Electric Express Railway Co. Ltd. 863,000 6,641 Isetan Mitsukoshi Holdings Ltd. 698,500 6,564 Toyota Tsusho Corp. 418,800 6,354 SBI Holdings Inc. 33,173 6,307 Mitsubishi Tanabe Pharma Corp. 444,000 6,290 Hirose Electric Co. Ltd. 58,700 6,285 Benesse Holdings Inc. 146,000 6,139 * Elpida Memory Inc. 347,604 6,136 Furukawa Electric Co. Ltd. 1,255,000 6,060 * Sanyo Electric Co. Ltd. 3,588,000 5,984 * Sumitomo Heavy Industries Ltd. 1,138,000 5,802 Yamaha Motor Co. Ltd. 425,400 5,791 Showa Denko KK 2,812,000 5,754 Lawson Inc. 126,600 5,737 * Fuji Heavy Industries Ltd. 1,210,000 5,684 Sekisui Chemical Co. Ltd. 834,000 5,634 Teijin Ltd. 1,851,000 5,613 Sankyo Co. Ltd. 104,200 5,572 * Mitsubishi Materials Corp. 2,128,000 5,521 Fukuoka Financial Group Inc. 1,507,000 5,517 Yakult Honsha Co. Ltd. 189,800 5,503 Taiyo Nippon Sanso Corp. 558,000 5,490 Nitori Co. Ltd. 72,650 5,480 Shimano Inc. 129,800 5,328 Stanley Electric Co. Ltd. 276,500 5,269 Kyowa Hakko Kirin Co. Ltd. 501,000 5,221 Joyo Bank Ltd. 1,287,000 5,206 Hokuhoku Financial Group Inc. 2,483,000 5,153 * MEIJI Holdings Co. Ltd. 134,241 5,066 Ube Industries Ltd. 1,953,000 5,057 Bank of Kyoto Ltd. 611,000 5,051 * Isuzu Motors Ltd. 2,339,000 4,977 Nisshin Seifun Group Inc. 366,000 4,890 Hachijuni Bank Ltd. 832,000 4,798 Nippon Paper Group Inc. 183,400 4,788 ^ Jupiter Telecommunications Co. Ltd. 4,781 4,781 ^ All Nippon Airways Co. Ltd. 1,642,978 4,772 Brother Industries Ltd. 437,000 4,715 THK Co. Ltd. 238,000 4,698 *,^ GS Yuasa Corp. 728,000 4,658 Sony Financial Holdings Inc. 1,696 4,647 Toyo Suisan Kaisha Ltd. 176,000 4,644 Toho Gas Co. Ltd. 882,000 4,635 Hisamitsu Pharmaceutical Co. Inc. 128,800 4,633 Suzuken Co. Ltd. 138,600 4,625 TonenGeneral Sekiyu KK 548,000 4,547 Santen Pharmaceutical Co. Ltd. 144,300 4,542 Seiko Epson Corp. 271,400 4,525 Amada Co. Ltd. 677,000 4,522 Aioi Insurance Co. Ltd. 952,000 4,516 J Front Retailing Co. Ltd. 947,000 4,510 Nippon Meat Packers Inc. 356,000 4,487 Nissin Foods Holdings Co. Ltd. 135,200 4,453 Nomura Research Institute Ltd. 200,100 4,446 Sojitz Corp. 2,406,800 4,426 Obayashi Corp. 1,252,000 4,421 Hitachi Construction Machinery Co. Ltd. 210,600 4,415 Hitachi Chemical Co. Ltd. 205,800 4,388 Shimizu Corp. 1,147,000 4,354 Sega Sammy Holdings Inc. 384,600 4,354 Chugoku Bank Ltd. 340,000 4,347 Takashimaya Co. Ltd. 592,000 4,305 JTEKT Corp. 378,100 4,271 Taisho Pharmaceutical Co. Ltd. 245,000 4,269 *,^ Kawasaki Kisen Kaisha Ltd. 1,201,000 4,242 Toyo Seikan Kaisha Ltd. 298,200 4,203 Mitsubishi Rayon Co. Ltd. 1,009,000 4,174 Mitsui Chemicals Inc. 1,546,000 4,133 Yamaguchi Financial Group Inc. 411,000 4,072 Mitsubishi Gas Chemical Co. Inc. 763,000 4,037 NTN Corp. 932,000 4,029 Gunma Bank Ltd. 770,000 3,970 * IHI Corp. 2,578,000 3,967 Mitsubishi UFJ Lease & Finance Co. Ltd. 114,340 3,955 Iyo Bank Ltd. 478,000 3,945 Sumco Corp. 229,000 3,941 Namco Bandai Holdings Inc. 395,000 3,932 Yaskawa Electric Corp. 474,000 3,923 Hiroshima Bank Ltd. 987,000 3,903 Denki Kagaku Kogyo KK 953,000 3,873 Kamigumi Co. Ltd. 514,000 3,864 Kikkoman Corp. 330,000 3,855 Credit Saison Co. Ltd. 307,200 3,827 Kaneka Corp. 588,000 3,792 Minebea Co. Ltd. 712,000 3,780 Shimamura Co. Ltd. 43,100 3,772 Ushio Inc. 222,100 3,757 Citizen Holdings Co. Ltd. 567,700 3,724 Yamaha Corp. 313,100 3,718 Toho Co. Ltd. 223,900 3,703 Suruga Bank Ltd. 416,000 3,670 Yokogawa Electric Corp. 453,500 3,659 FamilyMart Co. Ltd. 115,600 3,656 Tsumura & Co. 115,500 3,655 Taisei Corp. 1,886,000 3,647 77 Bank Ltd. 680,000 3,627 Nissan Chemical Industries Ltd. 275,000 3,622 NGK Spark Plug Co. Ltd. 312,000 3,621 Sysmex Corp. 64,000 3,577 Daihatsu Motor Co. Ltd. 372,000 3,565 MEDIPAL HOLDINGS Corp. 283,600 3,548 ^ Mitsui Engineering & Shipbuilding Co. Ltd. 1,461,000 3,529 Kansai Paint Co. Ltd. 435,000 3,522 Nishi-Nippon City Bank Ltd. 1,352,000 3,494 Toyoda Gosei Co. Ltd. 126,800 3,492 Rinnai Corp. 74,200 3,466 Kajima Corp. 1,638,000 3,429 Dainippon Sumitomo Pharma Co. Ltd. 319,900 3,405 Tokyu Land Corp. 899,000 3,391 Casio Computer Co. Ltd. 459,100 3,359 Mizuho Securities Co. Ltd. 1,134,000 3,341 NOK Corp. 223,000 3,315 Oracle Corp. 76,100 3,278 Shimadzu Corp. 490,000 3,235 Japan Retail Fund Investment Corp. Class A 696 3,229 *,^ Senshu Ikeda Holdings Inc. 958,100 3,227 Koito Manufacturing Co. Ltd. 184,888 3,222 Nippon Sheet Glass Co. Ltd. 1,236,000 3,193 Daicel Chemical Industries Ltd. 525,000 3,161 Asics Corp. 319,000 3,150 TOTO Ltd. 517,000 3,129 Dena Co. Ltd. 539 3,119 Hitachi Metals Ltd. 320,000 3,085 Air Water Inc. 268,124 3,068 Tokuyama Corp. 577,000 3,062 Nomura Real Estate Office Fund Inc. Class A 532 3,058 Konami Corp. 185,900 3,057 Alfresa Holdings Corp. 73,900 3,054 * Mitsui Mining & Smelting Co. Ltd. 1,145,000 3,016 Mabuchi Motor Co. Ltd. 55,100 3,013 Yamazaki Baking Co. Ltd. 240,000 2,913 * Mizuho Trust & Banking Co. Ltd. 2,893,000 2,904 Keisei Electric Railway Co. Ltd. 528,000 2,894 Tokyo Tatemono Co. Ltd. 731,000 2,893 Aeon Mall Co. Ltd. 159,100 2,886 Mitsumi Electric Co. Ltd. 166,000 2,886 Showa Shell Sekiyu KK 363,700 2,867 Idemitsu Kosan Co. Ltd. 44,100 2,820 Toyota Boshoku Corp. 128,400 2,810 USS Co. Ltd. 46,200 2,805 Dowa Holdings Co. Ltd. 494,000 2,750 Marui Group Co. Ltd. 447,200 2,730 Chiyoda Corp. 299,191 2,725 Nomura Real Estate Holdings Inc. 182,197 2,721 Hitachi High-Technologies Corp. 135,000 2,701 Yamato Kogyo Co. Ltd. 85,800 2,696 McDonald's Holdings Co. Japan Ltd. 131,900 2,685 UNY Co. Ltd. 348,700 2,671 NHK Spring Co. Ltd. 307,000 2,668 Obic Co. Ltd. 13,690 2,567 Sapporo Holdings Ltd. 488,000 2,567 Japan Petroleum Exploration Co. 54,600 2,563 Sumitomo Rubber Industries Ltd. 327,100 2,559 Cosmo Oil Co. Ltd. 1,165,000 2,529 Tosoh Corp. 975,000 2,507 Square Enix Holdings Co. Ltd. 122,000 2,437 Nisshin Steel Co. Ltd. 1,417,000 2,404 Mitsubishi Logistics Corp. 219,000 2,400 Sapporo Hokuyo Holdings Inc. 581,700 2,352 Kinden Corp. 258,000 2,336 * Shinsei Bank Ltd. 1,847,000 2,297 Seven Bank Ltd. 1,089 2,271 Nisshinbo Holdings Inc. 257,000 2,232 ^ Nissha Printing Co. Ltd. 51,866 2,181 Hakuhodo DY Holdings Inc. 44,670 2,178 * Fuji Electric Holdings Co. Ltd. 1,063,000 2,108 ^ Japan Prime Realty Investment Corp. Class A 1,078 2,054 Daido Steel Co. Ltd. 560,000 2,042 Tokyo Steel Manufacturing Co. Ltd. 199,700 1,979 * Taiheiyo Cement Corp. 1,711,000 1,926 Ito En Ltd. 129,300 1,923 * Hino Motors Ltd. 498,000 1,868 Canon Marketing Japan Inc. 134,200 1,856 Coca-Cola West Co. Ltd. 110,500 1,843 * Aozora Bank Ltd. 1,395,000 1,762 Shinko Electric Industries Co. Ltd. 127,600 1,717 Nissay Dowa General Insurance Co. Ltd. 354,000 1,689 Itochu Techno-Solutions Corp. 55,500 1,683 Matsui Securities Co. Ltd. 244,800 1,669 Otsuka Corp. 30,300 1,652 NTT Urban Development Corp. 2,232 1,630 Aeon Credit Service Co. Ltd. 148,300 1,535 ^ Jafco Co. Ltd. 61,200 1,501 ABC-Mart Inc. 47,100 1,451 Maruichi Steel Tube Ltd. 75,500 1,366 Fuji Media Holdings Inc. 876 1,313 ^ Acom Co. Ltd. 75,960 1,303 Malaysia (0.7%) Sime Darby Bhd. 5,863,400 14,599 CIMB Group Holdings Bhd. 3,857,900 14,276 Malayan Banking Bhd. 6,939,490 13,768 IOI Corp. Bhd. 7,214,886 10,850 Tenaga Nasional Bhd. 3,834,600 8,943 Genting Bhd. 4,338,800 8,917 Public Bank Bhd. 2,083,694 7,320 MISC Bhd. 2,644,480 6,177 Maxis Bhd. 3,700,150 5,836 AMMB Holdings Bhd. 3,782,400 5,372 Genting Malaysia Bhd. 6,401,400 5,197 PPB Group Bhd. 1,048,800 4,903 * Axiata Group Bhd. 4,961,600 4,734 Kuala Lumpur Kepong Bhd. 948,300 4,593 DiGi.Com Bhd. 679,600 4,345 YTL Corp. Bhd. 1,652,460 3,570 British American Tobacco Malaysia Bhd. 276,000 3,402 IJM Corp. Bhd. 2,137,660 2,874 PLUS Expressways Bhd. 2,877,300 2,791 Petronas Gas Bhd. 951,200 2,721 YTL Power International Bhd. 4,124,358 2,647 Gamuda Bhd. 3,151,200 2,549 Hong Leong Bank Bhd. 921,400 2,196 UMW Holdings Bhd. 1,128,900 2,065 Tanjong PLC 400,200 2,035 SP Setia Bhd. 1,563,700 1,846 Berjaya Sports Toto Bhd. 1,489,928 1,837 Telekom Malaysia Bhd. 1,939,200 1,771 Parkson Holdings Bhd. 978,771 1,589 Bursa Malaysia Bhd. 642,100 1,441 RHB Capital Bhd. 857,400 1,321 Lafarge Malayan Cement Bhd. 699,300 1,288 Alliance Financial Group Bhd. 1,748,800 1,276 Petronas Dagangan Bhd. 482,100 1,229 MMC Corp. Bhd. 1,632,400 1,106 Hong Leong Financial Group Bhd. 481,200 1,065 * IGB Corp. Bhd. 1,859,200 982 KLCC Property Holdings Bhd. 983,300 953 Genting Plantations Bhd. 481,100 847 Astro All Asia Networks PLC 904,800 843 * AirAsia Bhd. 1,904,300 757 * Malaysian Airline System Bhd. 853,300 652 Mexico (1.0%) America Movil SAB de CV 36,013,179 78,799 ^ Wal-Mart de Mexico SAB de CV 5,739,500 25,446 ^ Grupo Televisa SA 4,761,600 18,686 Fomento Economico Mexicano SAB de CV 4,235,100 17,925 * Cemex SAB de CV 17,935,151 16,770 Grupo Mexico SAB de CV Class B 7,563,317 15,329 Telmex Internacional SAB de CV 10,407,905 9,183 Grupo Financiero Banorte SAB de CV 2,783,000 9,151 Telefonos de Mexico SAB de CV 10,457,300 8,467 ^ Grupo Elektra SA de CV 142,300 7,222 *,^ Carso Global Telecom SAB de CV 1,348,400 5,946 * Grupo Modelo SAB de CV 984,300 4,858 Kimberly-Clark de Mexico SAB de CV Class A 1,047,500 4,699 ^ Grupo Bimbo SAB de CV Class A 684,800 4,306 ^ Grupo Financiero Inbursa SA 1,310,114 4,011 Alfa SAB de CV Class A 604,600 3,900 ^ Mexichem SAB de CV 1,758,164 3,764 Industrias Penoles SAB de CV 192,095 3,553 ^ Grupo Carso SAB de CV 1,147,600 3,548 ^ Coca-Cola Femsa SAB de CV 532,900 3,295 *,^ Desarrolladora Homex SAB de CV 435,700 2,226 * Urbi Desarrollos Urbanos SAB de CV 960,000 2,037 Grupo Aeroportuario del Pacifico SAB de CV Class B 513,100 1,620 Grupo Aeroportuario del Pacifico SAB de CV ADR 41,026 1,289 * Cemex SAB de CV ADR 2,829 26 Netherlands (2.3%) Unilever NV 3,190,371 97,689 * ING Groep NV 7,135,216 66,819 Koninklijke Philips Electronics NV 1,903,143 57,471 Koninklijke KPN NV 3,270,604 54,156 Royal Dutch Shell PLC Class A 1,886,970 52,397 Koninklijke Ahold NV 2,331,627 29,299 Akzo Nobel NV 454,676 27,065 ASML Holding NV 834,660 26,214 Heineken NV 481,021 23,733 TNT NV 725,371 20,824 * Aegon NV 3,061,569 18,295 Reed Elsevier NV 1,419,596 17,143 Koninklijke DSM NV 302,530 14,100 Wolters Kluwer NV 544,216 11,359 * Randstad Holding NV 199,453 9,572 Heineken Holding NV 214,839 9,034 Fugro NV 131,356 7,790 Corio NV 104,440 6,411 SBM Offshore NV 324,204 6,328 Koninklijke Vopak NV 61,851 4,633 Koninklijke Boskalis Westminster NV 123,580 4,339 ASML Holding NV 8,280 259 * Aegon NV 695 4 New Zealand (0.1%) Fletcher Building Ltd. 1,194,915 6,639 Telecom Corp. of New Zealand Ltd. 3,652,347 6,096 Sky City Entertainment Group Ltd. 1,101,171 2,546 Auckland International Airport Ltd. 1,822,878 2,438 Contact Energy Ltd. 573,476 2,327 Norway (0.6%) Statoil ASA 2,198,550 49,339 * Telenor ASA 1,630,600 21,192 * DnB NOR ASA 1,748,776 19,748 Yara International ASA 372,550 15,554 Orkla ASA 1,511,080 13,627 Seadrill Ltd. 546,400 12,399 * Norsk Hydro ASA 1,337,240 9,698 *,^ Renewable Energy Corp. ASA 639,665 3,709 Peru (0.1%) Credicorp Ltd. 118,098 8,840 Cia de Minas Buenaventura SA 250,262 8,066 Southern Copper Corp. 236,085 6,287 Southern Copper Corp. (U.S. Shares) 183,214 4,928 Cia de Minas Buenaventura SA ADR 121,196 3,815 Credicorp Ltd. 16,082 1,200 Philippines (0.1%) Philippine Long Distance Telephone Co. 88,120 4,987 Manila Electric Co. 818,440 2,838 Bank of the Philippine Islands 2,629,900 2,563 SM Investments Corp. 343,970 2,336 Ayala Corp. 365,820 2,270 Ayala Land Inc. 10,088,700 2,262 Energy Development Corp. 16,340,000 1,662 SM Prime Holdings Inc. 7,872,000 1,584 Globe Telecom Inc. 66,490 1,305 Banco de Oro Unibank Inc. 1,424,500 1,100 Jollibee Foods Corp. 900,300 1,015 Metropolitan Bank & Trust 1,056,600 950 Poland (0.3%) Powszechna Kasa Oszczednosci Bank Polski SA 1,217,692 16,144 * Bank Pekao SA 228,060 13,170 KGHM Polska Miedz SA 249,907 8,199 * Polski Koncern Naftowy Orlen 623,597 7,119 Telekomunikacja Polska SA 1,288,522 7,112 * Polska Grupa Energetyczna SA 518,626 4,191 Polskie Gornictwo Naftowe I Gazownictwo SA 2,268,458 2,930 * Bank Zachodni WBK SA 43,973 2,646 Asseco Poland SA 108,579 2,224 * Getin Holding SA 698,707 2,166 * Globe Trade Centre SA 222,530 1,805 * BRE Bank SA 20,468 1,780 * Bank Handlowy w Warszawie SA 65,071 1,660 * ING Bank Slaski SA 6,510 1,549 * Bank Millennium SA 1,007,832 1,451 TVN SA 282,611 1,336 * PBG SA 17,583 1,279 * Grupa Lotos SA 90,839 860 Cyfrowy Polsat SA 162,982 834 Portugal (0.2%) EDP - Energias de Portugal SA 3,424,829 13,575 Portugal Telecom SGPS SA 1,136,584 11,729 Banco Espirito Santo SA 1,023,734 5,958 Banco Comercial Portugues SA 4,560,794 4,928 Galp Energia SGPS SA Class B 296,977 4,736 Cimpor Cimentos de Portugal SGPS SA 514,067 4,332 Jeronimo Martins SGPS SA 419,250 4,023 * EDP Renovaveis SA 416,271 3,588 Brisa Auto-Estradas de Portugal SA 350,798 3,329 Russia (1.6%) Gazprom OAO ADR (London Shares) 4,637,471 112,451 Lukoil OAO ADR 910,028 49,766 Sberbank of Russian Federation 16,905,579 48,063 MMC Norilsk Nickel ADR 1,678,653 25,813 Rosneft Oil Co. GDR 2,489,526 19,147 Mobile Telesystems OJSC ADR 390,177 18,643 Tatneft ADR 459,197 14,128 NovaTek OAO GDR 178,217 12,624 Surgutneftegaz ADR 1,390,807 11,689 Vimpel-Communications ADR 601,237 10,907 * RusHydro 209,243,774 8,801 Polyus Gold Co. ADR 296,255 7,953 VTB Bank OJSC GDR 1,475,009 7,305 Surgutneftegaz Prior Pfd. 13,670,099 6,300 * Uralkali 1,461,364 6,092 * Federal Grid Co. Unified Energy System JSC 557,925,350 6,066 Mechel ADR 286,475 5,669 ^ Severstal GDR 416,527 5,096 * Sistema JSFC GDR 191,404 4,754 Sberbank of Russian Federation Prior Pfd. 1,982,136 4,746 *,^ Novolipetsk Steel OJSC GDR 150,986 4,588 Gazprom Neft JSC 639,461 3,220 * Inter Rao Ues OAO 1,989,386,564 3,163 * Wimm-Bill-Dann Foods OJSC ADR 138,320 2,874 * Pharmstandard GDR 149,113 2,855 * TMK OAO GDR 106,208 2,014 Comstar United Telesystems OJSC GDR 329,934 1,957 * Polymetal 194,095 1,785 VTB Bank OJSC 122,279,512 303 Singapore (1.1%) DBS Group Holdings Ltd. 3,346,999 33,722 Singapore Telecommunications Ltd. 15,616,000 33,279 United Overseas Bank Ltd. 2,381,000 30,520 Oversea-Chinese Banking Corp. Ltd. 4,997,000 28,925 Keppel Corp. Ltd. 2,489,000 14,706 CapitaLand Ltd. 4,960,500 13,486 ^ Wilmar International Ltd. 2,493,000 11,631 Singapore Airlines Ltd. 1,042,000 10,194 Singapore Exchange Ltd. 1,659,000 9,357 Singapore Press Holdings Ltd. 3,094,000 8,111 ^ City Developments Ltd. 969,000 7,344 *,^ Genting Singapore PLC 9,061,720 6,796 Noble Group Ltd. 2,949,500 5,993 Singapore Technologies Engineering Ltd. 2,606,000 5,692 Fraser and Neave Ltd. 1,889,000 5,555 CapitaMall Trust 4,362,300 5,213 * CapitaMalls Asia Ltd. 2,999,000 4,926 SembCorp Industries Ltd. 1,911,000 4,762 * Golden Agri-Resources Ltd. 12,950,791 4,760 Jardine Cycle & Carriage Ltd. 262,000 4,684 ComfortDelgro Corp. Ltd. 3,640,000 4,102 ^ Olam International Ltd. 2,347,000 3,959 Ascendas Real Estate Investment Trust 2,847,666 3,880 SembCorp Marine Ltd. 1,605,000 3,752 Yangzijiang Shipbuilding Holdings Ltd. 3,737,000 2,795 UOL Group Ltd. 1,012,000 2,682 ^ Neptune Orient Lines Ltd. 1,708,750 2,085 StarHub Ltd. 1,121,000 1,726 ^ Cosco Corp. Singapore Ltd. 1,888,000 1,676 * Golden Agri-Resources Ltd. Warrants 07/23/2012 724,972 67 South Africa (1.6%) Sasol Ltd. 1,124,076 41,651 MTN Group Ltd. 2,886,902 41,212 Standard Bank Group Ltd. 2,280,453 32,316 Impala Platinum Holdings Ltd. 1,050,418 26,912 Naspers Ltd. 750,414 26,451 AngloGold Ashanti Ltd. 587,884 21,077 Gold Fields Ltd. 1,305,045 14,987 FirstRand Ltd. 5,528,603 13,389 Sanlam Ltd. 3,996,231 11,924 ABSA Group Ltd. 631,406 11,043 Anglo Platinum Ltd. 116,763 11,022 Remgro Ltd. 864,594 10,173 Bidvest Group Ltd. 575,458 9,864 Shoprite Holdings Ltd. 823,254 7,514 Tiger Brands Ltd. 319,290 7,388 Kumba Iron Ore Ltd. 155,861 6,589 Harmony Gold Mining Co. Ltd. 707,564 6,538 Steinhoff International Holdings Ltd. 2,491,130 6,305 African Bank Investments Ltd. 1,483,097 5,727 RMB Holdings Ltd. 1,419,489 5,712 Nedbank Group Ltd. 341,916 5,431 Vodacom Group Pty Ltd. 722,962 5,164 Growthpoint Properties Ltd. 2,729,827 4,872 ArcelorMittal South Africa Ltd. 344,320 4,719 Truworths International Ltd. 847,873 4,686 African Rainbow Minerals Ltd. 212,971 4,655 Massmart Holdings Ltd. 395,798 4,514 Redefine Income Fund Ltd. 4,673,952 4,388 * Aspen Pharmacare Holdings Ltd. 485,191 4,275 Pretoria Portland Cement Co. Ltd. 974,282 4,271 * Sappi Ltd. 984,945 4,187 Aveng Ltd. 764,578 3,545 Woolworths Holdings Ltd. 1,478,459 3,532 Exxaro Resources Ltd. 241,613 3,342 Imperial Holdings Ltd. 319,740 3,336 Murray & Roberts Holdings Ltd. 618,419 3,184 Netcare Ltd. 1,779,122 3,034 Investec Ltd. 422,079 2,984 Foschini Ltd. 396,205 2,907 Reunert Ltd. 339,369 2,507 Pick n Pay Stores Ltd. 451,207 2,372 Telkom SA Ltd. 537,458 2,323 Discovery Holdings Ltd. 533,025 2,166 Liberty Holdings Ltd. 222,296 1,941 Northam Platinum Ltd. 286,773 1,851 South Korea (3.1%) Samsung Electronics Co. Ltd. 185,888 124,900 POSCO 85,740 39,110 Hyundai Motor Co. 301,543 29,117 * KB Financial Group Inc. 546,237 23,541 * Shinhan Financial Group Co. Ltd. 652,330 22,778 2 Samsung Electronics Co. Ltd. GDR 61,134 20,947 POSCO ADR 168,771 19,063 * Hynix Semiconductor Inc. 925,060 17,972 Samsung Electronics Co. Ltd. Prior Pfd. 40,136 17,655 LG Electronics Inc. 184,286 17,191 Hyundai Mobis 124,268 15,744 LG Chem Ltd. 90,559 15,527 LG Display Co. Ltd. 456,410 14,754 KT&G Corp. 217,855 12,652 Shinsegae Co. Ltd. 27,589 12,450 Samsung C&T Corp. 247,568 12,239 Hyundai Heavy Industries Co. Ltd. 74,104 11,873 * NHN Corp. 79,859 11,849 Samsung Fire & Marine Insurance Co. Ltd. 74,325 11,848 Korea Electric Power Corp. 346,750 11,431 SK Energy Co. Ltd. 117,750 10,688 Hana Financial Group Inc. 373,860 10,644 LG Corp. 185,937 10,021 Samsung Electro-Mechanics Co. Ltd. 116,291 9,722 Hyundai Steel Co. 108,123 7,903 KT Corp. 183,649 7,847 SK Telecom Co. Ltd. 49,673 7,797 Samsung SDI Co. Ltd. 66,255 7,729 * Kia Motors Corp. 404,760 6,748 Samsung Heavy Industries Co. Ltd. 315,130 6,467 Samsung Engineering Co. Ltd. 58,873 5,720 Korea Exchange Bank 501,550 5,672 * Woori Finance Holdings Co. Ltd. 490,590 5,626 Hyundai Engineering & Construction Co. Ltd. 96,865 5,352 Samsung Securities Co. Ltd. 97,445 5,288 GS Engineering & Construction Corp. 69,055 5,262 Samsung Techwin Co. Ltd. 78,440 5,107 Korea Electric Power Corp. ADR 308,702 5,016 Lotte Shopping Co. Ltd. 18,633 4,785 Shinhan Financial Group Co. Ltd. ADR 67,503 4,677 Cheil Industries Inc. 90,974 4,362 SK Telecom Co. Ltd. ADR 250,083 4,334 Amorepacific Corp. 6,153 4,288 Doosan Heavy Industries and Construction Co. Ltd. 60,427 4,273 LG Household & Health Care Ltd. 17,180 4,194 KB Financial Group Inc. ADR 92,366 3,948 Daewoo Securities Co. Ltd. 235,950 3,899 Hanwha Corp. 95,530 3,829 S-Oil Corp. 85,993 3,803 * Industrial Bank of Korea 334,250 3,764 LG Telecom Ltd. 487,020 3,762 OCI Co. Ltd. 23,957 3,576 Daelim Industrial Co. Ltd. 53,779 3,536 Hyundai Development Co. 113,240 3,494 * Korean Air Lines Co. Ltd. 70,160 3,394 SK Holdings Co. Ltd. 45,749 3,275 Hankook Tire Co. Ltd. 169,800 3,256 Samsung Card Co. 71,939 3,170 Hyosung Corp. 45,187 3,145 Daegu Bank 239,640 3,053 Woongjin Coway Co. Ltd. 99,080 3,042 GS Holdings 100,250 2,974 NCSoft Corp. 26,710 2,971 Daewoo International Corp. 98,627 2,969 Busan Bank 303,310 2,965 Hyundai Securities Co. 252,320 2,960 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 185,500 2,866 LS Corp. 34,572 2,835 KCC Corp. 9,642 2,823 KT Corp. ADR 131,252 2,773 CJ CheilJedang Corp. 14,843 2,664 Kangwon Land Inc. 194,880 2,651 Honam Petrochemical Corp. 27,386 2,642 Yuhan Corp. 17,510 2,559 Hyundai Department Store Co. Ltd. 29,197 2,545 Hyundai Motor Co. Prior Pfd. 72,990 2,523 Korea Zinc Co. Ltd. 17,076 2,488 Daewoo Engineering & Construction Co. Ltd. 227,160 2,316 LS Industrial Systems Co. Ltd. 31,279 2,252 Mirae Asset Securities Co. Ltd. 45,081 2,248 Woori Investment & Securities Co. Ltd. 170,330 2,219 Doosan Infracore Co. Ltd. 145,330 2,168 Dongbu Insurance Co. Ltd. 73,300 2,107 Hyundai Mipo Dockyard 21,997 2,050 STX Pan Ocean Co. Ltd. 202,010 2,043 Hanwha Chem Corp. 159,540 1,994 Korea Investment Holdings Co. Ltd. 74,760 1,968 Korea Gas Corp. 43,573 1,940 Glovis Co. Ltd. 21,600 1,786 Doosan Corp. 18,640 1,635 Lotte Confectionery Co. Ltd. 1,403 1,488 Hite Brewery Co. Ltd. 10,592 1,442 Hyundai Motor Co. Prior Pfd. 43,390 1,423 Dongkuk Steel Mill Co. Ltd. 70,240 1,383 * Celltrion Inc. 99,723 1,361 S1 Corp. 32,780 1,314 SK Networks Co. Ltd. 139,850 1,245 Tong Yang Securities Inc. 133,350 1,228 * SK Broadband Co. Ltd. 271,201 1,210 LG Electronics Inc. Prior Pfd. 32,070 1,148 Hanjin Heavy Industries & Construction Co. Ltd. 58,359 1,077 Taewoong Co. Ltd. 14,305 977 STX Offshore & Shipbuilding Co. Ltd. 89,200 893 Spain (3.2%) Banco Santander SA 15,976,246 228,156 Telefonica SA 8,295,075 198,713 Banco Bilbao Vizcaya Argentaria SA 6,971,540 106,271 Iberdrola SA 7,193,076 61,241 Repsol YPF SA 1,432,521 33,842 Inditex SA 428,303 26,960 ACS Actividades de Construccion y Servicios SA 278,203 13,130 Banco Popular Espanol SA 1,687,244 12,786 Abertis Infraestructuras SA 547,308 11,085 Red Electrica Corp. SA 211,856 10,621 ^ Banco de Sabadell SA 1,749,870 9,327 Ferrovial SA 892,153 9,306 Gas Natural SDG SA 434,566 8,631 Criteria Caixacorp SA 1,635,369 7,407 Iberdrola Renovables SA 1,666,647 7,383 Enagas 346,492 7,182 Acciona SA 49,675 5,988 ^ Mapfre SA 1,436,404 5,664 Gamesa Corp. Tecnologica SA 355,294 5,157 Acerinox SA 270,780 5,095 Bankinter SA 557,385 4,976 Zardoya Otis SA 257,957 4,788 Indra Sistemas SA 190,104 4,127 Grifols SA 245,373 3,740 ^ Banco de Valencia SA 423,520 3,215 Fomento de Construcciones y Contratas SA 82,588 3,177 Gestevision Telecinco SA 203,404 2,900 * Iberia Lineas Aereas de Espana SA 910,913 2,766 *,^ Sacyr Vallehermoso SA 171,594 1,786 Sweden (1.9%) Hennes & Mauritz AB Class B 1,000,634 58,885 Nordea Bank AB 6,319,673 57,960 Telefonaktiebolaget LM Ericsson Class B 5,841,266 56,607 TeliaSonera AB 4,404,961 29,631 Svenska Handelsbanken AB Class A 957,432 24,947 Sandvik AB 1,974,490 21,455 Volvo AB Class B 2,126,131 17,909 Atlas Copco AB Class A 1,315,899 17,840 * Skandinaviska Enskilda Banken AB Class A 2,983,877 17,672 Investor AB Class B 893,977 15,737 Svenska Cellulosa AB Class B 1,116,290 15,039 Skanska AB Class B 782,365 12,106 SKF AB 760,512 11,750 * Electrolux AB Class B 469,274 11,056 Assa Abloy AB Class B 611,496 10,551 Millicom International Cellular SA 147,414 10,550 Swedish Match AB 489,756 10,255 *,^ Swedbank AB Class A 1,188,700 10,228 Alfa Laval AB 684,231 9,289 Atlas Copco AB Class B 768,741 9,266 Getinge AB 391,427 8,379 Tele2 AB 586,730 8,266 Scania AB Class B 630,161 7,742 Volvo AB Class A 853,384 7,159 Securitas AB Class B 610,351 5,911 SSAB AB Class A 353,547 5,715 * Husqvarna AB 790,717 5,381 * Lundin Petroleum AB 438,671 3,334 Holmen AB 104,151 2,493 SSAB AB Class B 160,438 2,375 Switzerland (5.9%) Nestle SA 6,792,584 321,980 Roche Holding AG 1,376,270 230,898 Novartis AG 4,133,531 221,206 Credit Suisse Group AG 2,204,585 95,364 * UBS AG 6,969,993 90,903 ABB Ltd. 4,323,464 78,271 Zurich Financial Services AG 288,206 61,276 Syngenta AG 185,301 47,420 Cie Financiere Richemont SA 1,019,020 34,515 Holcim Ltd. 480,963 32,934 Swiss Reinsurance Co. Ltd. 674,360 29,152 Swisscom AG 45,609 16,624 Swatch Group AG (Bearer) 60,057 15,700 Synthes Inc. 115,893 14,753 SGS SA 10,757 13,831 Julius Baer Group Ltd. 407,124 13,534 Geberit AG 75,578 13,302 Adecco SA 240,621 12,965 Givaudan SA 14,946 12,183 Sonova Holding AG 90,594 11,213 * Actelion Ltd. 196,543 10,398 Kuehne & Nagel International AG 105,163 10,136 Baloise-Holding AG 97,130 8,053 Swiss Life Holding AG 57,130 7,186 Nobel Biocare Holding AG 242,391 7,130 Schindler Holding AG (Bearer) 94,619 6,995 Lonza Group AG 89,531 6,367 * Logitech International SA 357,466 6,038 Lindt & Spruengli AG 217 5,360 GAM Holding Ltd. 414,943 4,750 Swatch Group AG (Registered) 93,290 4,692 Pargesa Holding SA 52,459 4,398 Aryzta AG 105,208 4,155 Straumann Holding AG 14,997 3,978 Lindt & Spruengli AG 1,661 3,582 Schindler Holding AG 42,564 3,184 BKW FMB Energie AG 29,319 2,230 Aryzta AG 51,983 2,043 Taiwan (2.7%) Taiwan Semiconductor Manufacturing Co. Ltd. 38,725,063 73,511 Hon Hai Precision Industry Co. Ltd. 15,106,885 62,950 MediaTek Inc. 1,794,430 28,951 China Steel Corp. 19,235,756 19,494 * Cathay Financial Holding Co. Ltd. 11,437,000 19,285 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,893,348 19,236 Nan Ya Plastics Corp. 9,970,780 18,638 Formosa Plastics Corp. 7,759,780 16,091 Chunghwa Telecom Co. Ltd. 8,525,354 15,262 Asustek Computer Inc. 7,501,601 14,479 Acer Inc. 4,998,090 13,920 AU Optronics Corp. 11,961,640 13,137 HTC Corp. 1,298,800 12,694 Formosa Chemicals & Fibre Corp. 5,550,500 11,985 * Fubon Financial Holding Co. Ltd. 8,738,000 10,165 Compal Electronics Inc. 7,282,521 10,096 Delta Electronics Inc. 3,333,240 10,037 * United Microelectronics Corp. 18,885,175 9,335 Yuanta Financial Holding Co. Ltd. 14,242,000 9,035 Chinatrust Financial Holding Co. Ltd. 16,452,255 8,956 Quanta Computer Inc. 4,284,950 8,530 Mega Financial Holding Co. Ltd. 15,032,000 8,088 * Chi Mei Optoelectronics Corp. 9,164,000 7,126 Taiwan Mobile Co. Ltd. 3,655,000 7,062 Uni-President Enterprises Corp. 6,465,357 6,893 InnoLux Display Corp. 4,109,297 6,730 Wistron Corp. 3,433,237 6,482 Formosa Petrochemical Corp. 2,446,950 6,155 Far Eastern New Century Corp. 5,519,478 6,032 Siliconware Precision Industries Co. 4,536,000 5,943 Taiwan Cement Corp. 5,802,000 5,385 Advanced Semiconductor Engineering Inc. 6,681,060 5,249 First Financial Holding Co. Ltd. 9,370,859 5,229 * China Development Financial Holding Corp. 18,426,625 5,097 Lite-On Technology Corp. 3,961,064 5,022 Taiwan Fertilizer Co. Ltd. 1,456,000 4,740 Foxconn Technology Co. Ltd. 1,144,380 4,491 Chang Hwa Commercial Bank 9,621,000 4,332 Synnex Technology International Corp. 2,056,500 4,206 * Shin Kong Financial Holding Co. Ltd. 10,834,096 4,127 Taiwan Cooperative Bank 6,907,000 4,031 Hua Nan Financial Holdings Co. Ltd. 6,688,595 3,867 Far EasTone Telecommunications Co. Ltd. 3,181,000 3,852 Epistar Corp. 1,218,408 3,839 * SinoPac Financial Holdings Co. Ltd. 11,540,000 3,781 *,^ United Microelectronics Corp. ADR 1,043,348 3,662 Macronix International 6,339,927 3,526 Powertech Technology Inc. 1,105,050 3,513 Pou Chen Corp. 4,506,350 3,381 * Taishin Financial Holding Co. Ltd. 7,902,000 3,179 Cheng Shin Rubber Industry Co. Ltd. 1,629,090 3,111 Asia Cement Corp. 3,283,413 3,098 Unimicron Technology Corp. 2,396,750 2,899 * Chunghwa Telecom Co. Ltd. ADR 151,964 2,884 AU Optronics Corp. ADR 260,366 2,848 Tripod Technology Corp. 783,759 2,677 Novatek Microelectronics Corp. Ltd. 910,275 2,668 KGI Securities Co. Ltd. 5,501,000 2,575 Largan Precision Co. Ltd. 192,376 2,499 Richtek Technology Corp. 247,005 2,436 * Inotera Memories Inc. 3,411,002 2,427 * Chunghwa Picture Tubes 19,319,000 2,354 President Chain Store Corp. 1,023,536 2,351 Catcher Technology Co. Ltd. 1,046,800 2,344 Realtek Semiconductor Corp. 839,673 2,288 * E.Sun Financial Holding Co. Ltd. 6,014,170 2,245 Simplo Technology Co. Ltd. 390,100 2,222 Inventec Co. Ltd. 3,593,100 2,051 Everlight Electronics Co. Ltd. 662,497 2,026 * Powerchip Semiconductor Corp. 16,172,000 2,014 Motech Industries Inc. 509,731 2,003 * HannStar Display Corp. 8,702,000 1,962 Coretronic Corp. 1,379,000 1,949 WPG Holdings Co. Ltd. 1,255,000 1,938 * Polaris Securities Co. Ltd. 3,828,040 1,934 Transcend Information Inc. 591,363 1,918 Chicony Electronics Co. Ltd. 764,380 1,880 * Walsin Lihwa Corp. 5,324,000 1,809 * Clevo Co. 993,176 1,798 Tung Ho Steel Enterprise Corp. 1,601,842 1,783 * Nanya Technology Corp. 2,168,915 1,759 * Tatung Co. Ltd. 7,631,000 1,659 Yulon Motor Co. Ltd. 1,619,015 1,625 * Prime View International Co. Ltd. 885,000 1,619 * Qisda Corp. 3,119,000 1,612 U-Ming Marine Transport Corp. 844,000 1,606 Nan Ya Printed Circuit Board Corp. 373,320 1,575 Far Eastern Department Stores Co. Ltd. 1,655,210 1,575 Taiwan Glass Industrial Corp. 1,787,890 1,486 Young Fast Optoelectronics Co. Ltd. 147,000 1,455 * Wintek Corp. 1,825,000 1,413 Cheng Uei Precision Industry Co. Ltd. 685,644 1,397 Teco Electric and Machinery Co. Ltd. 3,383,000 1,363 Siliconware Precision Industries Co. ADR 201,575 1,361 Phison Electronics Corp. 198,768 1,354 Feng Hsin Iron & Steel Co. 829,000 1,350 * Ruentex Industries Ltd. 798,000 1,347 Giant Manufacturing Co. Ltd. 498,000 1,337 * CMC Magnetics Corp. 5,163,000 1,306 * Winbond Electronics Corp. 5,228,000 1,276 * Evergreen Marine Corp. Taiwan Ltd. 2,112,000 1,219 Kinsus Interconnect Technology Corp. 488,000 1,215 * China Airlines Ltd. 3,544,491 1,184 Advanced Semiconductor Engineering Inc. ADR 299,740 1,169 Pixart Imaging Inc. 175,719 1,110 Formosa Sumco Technology Corp. 399,700 1,094 Advantech Co. Ltd. 534,659 1,078 * Wan Hai Lines Ltd. 2,147,500 1,073 Mitac International 2,318,995 1,063 Micro-Star International Co. Ltd. 1,713,517 1,061 * Taiwan Business Bank 4,066,000 1,049 Formosa Taffeta Co. Ltd. 1,433,000 1,045 Eternal Chemical Co. Ltd. 1,078,175 1,040 * Capital Securities Corp. 1,977,000 1,018 * Eva Airways Corp. 2,570,900 1,013 TSRC Corp. 850,000 1,010 Farglory Land Development Co. Ltd. 462,000 976 Yang Ming Marine Transport Corp. 2,575,776 923 Chinese Gamer International Corp. 73,000 758 Formosa International Hotels Corp. 67,100 756 Vanguard International Semiconductor Corp. 1,489,000 714 Compal Communications Inc. 627,000 689 * Evergreen International Storage & Transport Corp. 798,000 628 * Tatung Co. Ltd. GDR 92,281 403 Thailand (0.3%) PTT PCL (Foreign) 1,608,815 10,736 PTT Exploration & Production PCL (Foreign) 2,266,455 8,942 Siam Commercial Bank PCL (Foreign) 3,052,300 7,293 Bangkok Bank PCL 1,838,200 6,194 Kasikornbank PCL (Foreign) 2,265,700 5,979 Banpu PCL 310,590 4,966 Advanced Info Service PCL (Foreign) 1,729,200 4,301 Siam Cement PCL (Foreign) 590,000 3,929 Bangkok Bank PCL 958,100 3,243 CP ALL PCL (Foreign) 4,313,385 2,976 IRPC PCL (Foreign) 19,034,700 2,482 Kasikornbank PCL 965,100 2,385 Bank of Ayudhya PCL(Local) 3,662,779 2,149 Charoen Pokphand Foods PCL (Foreign) 5,776,200 1,991 Thai Oil PCL (Foreign) 1,546,800 1,884 PTT Chemical PCL (Foreign) 666,095 1,685 Krung Thai Bank PCL (Foreign) 5,553,510 1,599 PTT Aromatics & Refining PCL (Foreign) 2,068,100 1,520 * TMB Bank PCL 35,976,400 1,369 Total Access Communication PCL (Foreign) 1,411,800 1,359 BEC World PCL (Foreign) 1,753,405 1,265 Land and Houses PCL (Foreign) 5,020,200 853 Glow Energy PCL (Foreign) 907,345 843 PTT PCL 39,700 265 Banpu PCL (Local) 8,600 136 Turkey (0.4%) Turkiye Garanti Bankasi AS 4,126,895 17,309 Turkcell Iletisim Hizmet AS 1,504,125 11,040 Turkiye Is Bankasi 2,110,293 9,270 Akbank TAS 1,475,983 8,622 Tupras Turkiye Petrol Rafine 241,120 4,965 Haci Omer Sabanci Holding AS 1,039,361 4,462 Turkiye Halk Bankasi AS 616,599 4,188 Anadolu Efes Biracilik Ve Malt Sanayii AS 397,058 4,102 * Yapi ve Kredi Bankasi AS 1,679,212 4,044 * Turkiye Vakiflar Bankasi Tao 1,447,182 3,836 Turk Telekomunikasyon AS 1,010,975 3,495 BIM Birlesik Magazalar AS 72,366 3,283 * KOC Holding AS 965,479 3,269 * Eregli Demir ve Celik Fabrikalari TAS 800,649 2,522 Turk Hava Yollari 672,098 2,451 * Asya Katilim Bankasi AS 897,101 2,329 Enka Insaat ve Sanayi AS 467,451 2,176 Dogan Sirketler Grubu Holdings 1,698,196 1,238 Coca-Cola Icecek AS 140,110 1,157 * Turk Sise ve Cam Fabrikalari AS 806,459 1,042 * Haci Omer Sabanci Holding AS 157,710 680 * Arcelik AS 23  United Kingdom (16.1%) HSBC Holdings PLC 33,963,322 363,595 BP PLC 36,718,752 342,586 Vodafone Group PLC 102,995,997 220,040 GlaxoSmithKline PLC 10,163,795 197,807 Royal Dutch Shell PLC Class B 5,282,522 140,522 Royal Dutch Shell PLC Class A 5,058,731 139,821 AstraZeneca PLC 2,839,831 131,814 Rio Tinto PLC 2,686,908 131,027 British American Tobacco PLC 3,913,101 129,346 BHP Billiton PLC 4,325,479 126,888 BG Group PLC 6,580,654 120,977 Tesco PLC 15,537,116 105,152 Barclays PLC 22,343,190 95,495 * Anglo American PLC 2,578,023 94,590 Standard Chartered PLC 3,936,856 90,680 Diageo PLC 4,897,112 82,311 Unilever PLC 2,515,077 76,481 Imperial Tobacco Group PLC 1,993,432 64,283 Reckitt Benckiser Group PLC 1,187,881 61,579 * Xstrata PLC 3,738,070 60,655 * Lloyds Banking Group PLC 74,776,672 60,116 SABMiller PLC 1,846,617 50,217 National Grid PLC 4,818,202 48,393 Prudential PLC 4,942,225 45,264 Centrica PLC 10,034,713 43,079 BAE Systems PLC 6,942,043 38,934 Cadbury PLC 2,671,760 35,320 Scottish & Southern Energy PLC 1,800,149 33,550 BT Group PLC 15,168,236 33,103 Aviva PLC 5,375,204 32,919 Tullow Oil PLC 1,575,028 28,850 Rolls-Royce Group PLC 3,632,894 27,681 Compass Group PLC 3,618,411 24,634 WPP PLC 2,452,343 22,629 Pearson PLC 1,591,407 22,536 Shire PLC 1,094,977 21,686 Experian PLC 2,006,320 19,076 WM Morrison Supermarkets PLC 4,137,650 19,036 Reed Elsevier PLC 2,369,878 18,864 British Sky Broadcasting Group PLC 2,226,149 18,852 Smith & Nephew PLC 1,726,625 17,370 Marks & Spencer Group PLC 3,093,011 17,125 * Old Mutual PLC 10,333,952 17,037 * Royal Bank of Scotland Group PLC 33,262,577 16,900 Kingfisher PLC 4,633,514 15,608 International Power PLC 2,971,699 15,172 Land Securities Group PLC 1,474,612 14,967 Capita Group PLC 1,218,771 14,026 * Cairn Energy PLC 2,711,246 13,974 Legal & General Group PLC 11,442,556 13,745 RSA Insurance Group PLC 6,628,892 13,554 Standard Life PLC 4,354,035 13,549 Man Group PLC 3,348,031 12,548 * Wolseley PLC 553,681 12,181 Randgold Resources Ltd. 175,433 12,124 J Sainsbury PLC 2,351,457 12,094 Next PLC 387,715 12,090 Smiths Group PLC 759,830 12,060 British Land Co. PLC 1,674,392 11,618 * Carnival PLC 320,095 11,508 United Utilities Group PLC 1,342,197 11,447 Cable & Wireless PLC 5,039,063 11,393 Antofagasta PLC 772,187 10,719 * Autonomy Corp. PLC 424,490 10,515 Vedanta Resources PLC 271,848 10,427 G4S PLC 2,483,182 9,971 Associated British Foods PLC 698,810 9,817 Johnson Matthey PLC 421,380 9,796 Sage Group PLC 2,570,980 9,671 Inmarsat PLC 851,906 9,250 * Lonmin PLC 300,382 8,593 Cobham PLC 2,252,139 8,333 Burberry Group PLC 850,924 8,306 Severn Trent PLC 461,981 8,276 Hammerson PLC 1,376,376 8,269 Rexam PLC 1,716,420 8,172 * Kazakhmys PLC 420,472 8,071 3i Group PLC 1,889,362 7,925 AMEC PLC 650,194 7,836 Invensys PLC 1,575,146 7,702 Serco Group PLC 962,998 7,655 Whitbread PLC 340,330 7,610 Intercontinental Hotels Group PLC 505,686 7,232 Segro PLC 1,453,194 7,218 Eurasian Natural Resources Corp. 502,124 7,211 Liberty International PLC 969,515 7,014 Home Retail Group PLC 1,705,746 6,926 Admiral Group PLC 368,368 6,632 Bunzl PLC 643,624 6,396 Petrofac Ltd. 401,692 6,155 Thomas Cook Group PLC 1,686,553 6,090 * Resolution Ltd. 4,738,906 6,042 ICAP PLC 1,025,199 6,024 Balfour Beatty PLC 1,333,989 5,667 Investec PLC 820,502 5,543 Firstgroup PLC 934,992 5,481 Tomkins PLC 1,723,684 5,158 Schroders PLC 242,158 4,786 Drax Group PLC 704,268 4,608 TUI Travel PLC 1,085,881 4,479 Fresnillo PLC 347,074 3,691 *,^ British Airways PLC 1,114,314 3,633 London Stock Exchange Group PLC 286,262 2,910 Carphone Warehouse Group PLC 786,923 2,388 WPP PLC ADR 298 14 Total Common Stocks (Cost $22,930,231) Coupon Temporary Cash Investments (2.3%) 1 Money Market Fund (2.2%) 3,4 Vanguard Market Liquidity Fund 0.175% 556,432,150 556,432 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) Federal Home Loan Bank Discount Notes 0.195% 3/24/10 5,000 4,999 Federal Home Loan Bank Discount Notes 0.220% 3/26/10 10,000 9,999 Total Temporary Cash Investments (Cost $571,428) Total Investments (101.7%) (Cost $23,501,659) Other Assets and Liabilities-Net (-1.7%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $402,267,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 1.8%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, the value of this security represented 0.1% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $429,033,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $9,899,000 have been segregated as initial margin for open futures contracts. 7 Securities with a value of $4,329,000 have been segregated as collateral for open forward currency contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for Total International Stock Index Fund liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also may enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) Dow Jones EURO STOXX 50 Index March 2010 1,275 49,143 (2,592) FTSE 100 Index March 2010 460 37,950 (873) Topix Index March 2010 275 27,134 8 At January 31, 2010, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation (Depreciation) Contract Settlement Date Receive Deliver ($000) 3/24/10 EUR 37,221 USD 51,728 (2,400) 3/24/10 GBP 24,227 USD 38,807 (779) 3/17/10 JPY 2,459,172 USD 27,131 (700) EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Total International Stock Index Fund Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes changes in investments valued based on Level 3 inputs during the period ended January 31, 2010: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,490,252 23,386,782 210 Temporary Cash Investments 556,432 14,998  Futures ContractsAssets 1 58   Forward Currency ContractsLiabilities (3,879)   Total 2,042,863 23,401,780 210 1 Represents variation margin on the last day of the reporting period. The following table summarizes the fund's investments as of January 31, 2010, based on the inputs used to value them: Investments in Common Stocks Amount Valued based on Level 3 Inputs ($000) Balance as of October 31, 2009 223 Change in Unrealized Appreciation (Depreciation) (13) Balance as of January 31, 2010 210 E. At January 31, 2010, the cost of investment securities for tax purposes was $23,550,549,000. Net unrealized appreciation of investment securities for tax purposes was $1,898,125,000, consisting of unrealized gains of $3,117,811,000 on securities that had risen in value since their purchase and $1,219,686,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard LifeStrategy Growth Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (49.9%) Vanguard Total Stock Market Index Fund Investor Shares 126,490,676 3,350,738 International Stock Fund (14.8%) Vanguard Total International Stock Index Fund 72,906,331 997,358 Balanced Fund (25.1%) Vanguard Asset Allocation Fund Investor Shares 79,610,809 1,683,769 Bond Fund (10.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 65,539,101 680,296 Total Investment Companies (Cost $6,266,712) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.175% (Cost $1,067) 1,067,216 1,067 Total Investments (99.9%) (Cost $6,267,779) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At January 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At January 31, 2010, the cost of investment securities for tax purposes was $6,267,779,000. Net unrealized appreciation of investment securities for tax purposes was $445,449,000, consisting of unrealized gains of $524,382,000 on securities that had risen in value since their purchase and $78,933,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard LifeStrategy Income Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (4.9%) Vanguard Total Stock Market Index Fund Investor Shares 3,413,452 90,422 Balanced Fund (24.8%) Vanguard Asset Allocation Fund Investor Shares 21,768,772 460,410 Bond Fund (50.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 89,492,276 928,930 Short-Term Bond Fund (20.1%) Vanguard Short-Term Investment-Grade Fund Investor Shares 34,858,001 372,981 Total Investment Companies (Cost $1,770,919) Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 1 Vanguard Market Liquidity Fund, 0.175% (Cost $4,884) 4,884,000 4,884 Total Investments (100.2%) (Cost $1,775,803) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At January 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At January 31, 2010, the cost of investment securities for tax purposes was $1,775,803,000. Net unrealized appreciation of investment securities for tax purposes was $81,824,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard LifeStrategy Conservative Growth Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (19.9%) Vanguard Total Stock Market Index Fund Investor Shares 41,971,257 1,111,819 International Stock Fund (4.8%) Vanguard Total International Stock Index Fund 19,699,485 269,489 Balanced Fund (24.9%) Vanguard Asset Allocation Fund Investor Shares 65,891,331 1,393,602 Bond Fund (30.2%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 162,686,532 1,688,686 Short-Term Bond Fund (20.1%) Vanguard Short-Term Investment-Grade Fund Investor Shares 105,162,093 1,125,234 Total Investment Companies (Cost $5,322,052) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.175% (Cost $2,217) 2,217,102 2,217 Total Investments (100.0%) (Cost $5,324,269) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At January 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At January 31, 2010, the cost of investment securities for tax purposes was $5,324,269,000. Net unrealized appreciation of investment securities for tax purposes was $266,778,000, consisting of unrealized gains of $291,404,000 on securities that had risen in value since their purchase and $24,626,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard LifeStrategy Moderate Growth Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (34.8%) Vanguard Total Stock Market Index Fund Investor Shares 101,083,854 2,677,711 International Stock Fund (9.8%) Vanguard Total International Stock Index Fund 55,270,552 756,101 Balanced Fund (25.0%) Vanguard Asset Allocation Fund Investor Shares 90,892,958 1,922,386 Bond Fund (30.3%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 224,182,992 2,327,020 Total Investment Companies (Cost $7,070,576) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.175% (Cost $2,225) 2,225,007 2,225 Total Investments (99.9%) (Cost $7,072,801) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At January 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At January 31, 2010, the cost of investment securities for tax purposes was $7,072,801,000. Net unrealized appreciation of investment securities for tax purposes was $612,642,000, consisting of unrealized gains of $642,779,000 on securities that had risen in value since their purchase and $30,137,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Developed Markets Index Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Common Stocks (99.6%) Australia (8.1%) BHP Billiton Ltd. 3,015,662 104,838 Commonwealth Bank of Australia 1,364,737 63,989 Westpac Banking Corp. 2,642,328 55,447 National Australia Bank Ltd. 1,883,009 43,753 Australia & New Zealand Banking Group Ltd. 2,250,156 43,062 Woolworths Ltd. 1,105,709 25,236 Rio Tinto Ltd. 391,547 23,411 Wesfarmers Ltd. 903,148 21,909 Westfield Group 1,866,251 20,722 QBE Insurance Group Ltd. 909,746 18,347 Woodside Petroleum Ltd. 483,289 18,018 CSL Ltd. 535,801 14,728 Macquarie Group Ltd. 298,921 13,155 Newcrest Mining Ltd. 434,289 12,049 Telstra Corp. Ltd. 3,913,068 11,544 Origin Energy Ltd. 786,157 11,096 AMP Ltd. 1,809,299 9,956 Suncorp-Metway Ltd. 1,129,734 8,836 Santos Ltd. 746,081 8,636 Foster's Group Ltd. 1,732,043 8,168 Brambles Ltd. 1,260,372 7,250 Stockland 2,142,654 7,011 Orica Ltd. 324,148 6,899 Insurance Australia Group Ltd. 1,861,061 6,233 Amcor Ltd. 1,093,943 5,704 AXA Asia Pacific Holdings Ltd. 917,440 5,292 AGL Energy Ltd. 403,318 4,932 Coca-Cola Amatil Ltd. 502,112 4,851 Transurban Group 1,039,175 4,793 ASX Ltd. 153,444 4,614 ^ Leighton Holdings Ltd. 133,568 4,488 Toll Holdings Ltd. 591,718 4,470 * Fortescue Metals Group Ltd. 1,106,910 4,432 Incitec Pivot Ltd. 1,455,227 4,293 Computershare Ltd. 401,249 4,108 Sonic Healthcare Ltd. 328,313 4,099 GPT Group 7,635,640 3,806 BlueScope Steel Ltd. 1,644,273 3,789 * Asciano Group 2,504,955 3,756 TABCORP Holdings Ltd. 543,395 3,372 Wesfarmers Ltd. Price Protected Shares 136,897 3,327 OneSteel Ltd. 1,191,068 3,240 Lend Lease Group 389,005 3,210 Mirvac Group 2,427,336 3,091 Dexus Property Group 4,194,980 3,052 WorleyParsons Ltd. 146,315 3,025 * Alumina Ltd. 2,202,531 3,015 Crown Ltd. 438,014 2,991 ^ Fairfax Media Ltd. 1,899,293 2,885 Cochlear Ltd. 50,160 2,761 Sims Metal Management Ltd. 145,652 2,735 Goodman Group 5,328,683 2,709 Bendigo and Adelaide Bank Ltd. 311,299 2,697 * OZ Minerals Ltd. 2,784,990 2,593 Metcash Ltd. 688,143 2,581 CFS Retail Property Trust 1,567,647 2,575 * James Hardie Industries NV 389,453 2,545 Qantas Airways Ltd. 998,176 2,503 Boral Ltd. 528,857 2,466 Tatts Group Ltd. 1,081,633 2,197 Macquarie Infrastructure Group 2,029,281 2,172 CSR Ltd. 1,293,329 2,073 * Paladin Energy Ltd. 574,930 1,831 * Arrow Energy Ltd. 517,174 1,788 Billabong International Ltd. 184,202 1,701 MAp Group 672,561 1,645 Goodman Fielder Ltd. 1,184,786 1,630 Harvey Norman Holdings Ltd. 488,998 1,585 ^ Nufarm Ltd. 162,767 1,463 Aristocrat Leisure Ltd. 361,594 1,262 Energy Resources of Australia Ltd. 60,208 1,111 SP AusNet 1,192,698 942 * Caltex Australia Ltd. 118,096 933 Austria (0.3%) Erste Group Bank AG 169,490 6,398 OMV AG 135,055 5,319 Telekom Austria AG 277,497 3,828 Voestalpine AG 106,512 3,729 Verbund - Oesterreichische Elektrizitaetswirtschafts AG Class A 68,932 2,870 Raiffeisen International Bank Holding AG 48,395 2,394 ^,* Immoeast AG 377,501 1,833 Vienna Insurance Group 34,287 1,643 Belgium (1.0%) Anheuser-Busch InBev NV 648,268 32,350 Delhaize Group SA 90,370 7,084 * Fortis 2,007,241 7,066 Groupe Bruxelles Lambert SA 72,307 6,605 * KBC Groep NV 144,897 6,238 Solvay SA Class A 53,013 5,254 Belgacom SA 135,705 4,939 UCB SA 90,675 4,054 Colruyt SA 13,547 3,299 Umicore 102,334 3,154 * Dexia SA 472,009 2,918 Mobistar SA 26,784 1,685 Cie Nationale a Portefeuille 31,347 1,567 Denmark (0.9%) Novo Nordisk A/S Class B 391,438 26,485 * Danske Bank A/S 408,115 9,694 * Vestas Wind Systems A/S 183,026 9,627 AP Moller - Maersk A/S Class B 1,187 9,263 Carlsberg A/S Class B 96,418 7,191 Novozymes A/S 41,486 4,248 AP Moller - Maersk A/S 492 3,684 * DSV A/S 187,934 3,335 Coloplast A/S Class B 20,242 2,195 ^,* William Demant Holding 21,396 1,670 * Topdanmark A/S 12,653 1,537 TrygVesta AS 22,804 1,390 H Lundbeck A/S 52,452 979 Finland (1.2%) Nokia Oyj 3,365,042 46,175 Fortum Oyj 399,129 10,129 Sampo Oyj 377,481 9,119 Kone Oyj Class B 137,233 5,527 UPM-Kymmene Oyj 468,330 5,136 Metso Oyj 114,223 3,833 Wartsila Oyj 74,529 3,508 Stora Enso Oyj 522,973 3,211 Elisa Oyj 118,677 2,588 Nokian Renkaat Oyj 96,292 2,328 Kesko Oyj Class B 59,809 1,924 Outokumpu Oyj 105,539 1,905 ^ Neste Oil Oyj 115,384 1,888 Orion Oyj Class B 81,093 1,774 Sanoma Oyj 73,190 1,620 Rautaruukki Oyj 75,487 1,545 Pohjola Bank PLC 125,816 1,289 France (10.6%) Total SA 1,898,049 109,695 Sanofi-Aventis SA 945,694 69,929 BNP Paribas 850,785 60,777 GDF Suez 1,116,721 42,225 France Telecom SA 1,665,930 38,195 Societe Generale 565,040 32,692 AXA SA 1,525,250 31,406 ArcelorMittal 771,406 29,863 Vivendi SA 1,099,777 28,593 Danone 494,149 28,257 Carrefour SA 570,049 27,812 LVMH Moet Hennessy Louis Vuitton SA 220,116 23,983 Air Liquide SA 225,169 23,882 L'Oreal SA 215,091 22,679 Schneider Electric SA 211,823 21,853 Vinci SA 394,179 21,052 Unibail-Rodamco SE 79,342 17,192 Compagnie de St-Gobain 345,636 16,511 Pernod-Ricard SA 177,736 14,297 Lafarge SA 179,522 13,280 Credit Agricole SA 833,931 13,073 Alstom SA 181,250 12,102 Veolia Environnement 354,803 11,649 EDF SA 212,840 11,441 Cie Generale d'Optique Essilor International SA 180,670 10,510 Cie Generale des Etablissements Michelin Class B 132,412 10,254 Bouygues SA 200,956 9,893 Vallourec SA 50,895 8,754 PPR 68,224 8,320 * Renault SA 166,405 7,812 European Aeronautic Defence and Space Co. NV 366,034 7,154 * Alcatel-Lucent/France 2,086,874 7,029 Accor SA 131,317 6,625 Hermes International 47,454 6,532 Technip SA 93,624 6,400 Cap Gemini SA 131,162 5,824 Christian Dior SA 56,946 5,752 SES SA 253,265 5,555 Suez Environnement Co. 242,434 5,495 STMicroelectronics NV 611,891 5,011 ^ Sodexo 84,980 4,655 * Peugeot SA 137,387 4,460 Publicis Groupe SA 105,550 4,342 Lagardere SCA 105,816 4,100 Casino Guichard Perrachon SA 49,814 4,087 Thales SA 80,707 3,658 * Natixis 786,705 3,627 SCOR SE 148,210 3,434 Dassault Systemes SA 57,895 3,326 Safran SA 169,219 3,305 * Cie Generale de Geophysique-Veritas 128,251 3,137 Klepierre 81,861 3,049 CNP Assurances 33,525 2,968 Eutelsat Communications 88,498 2,856 Legrand SA 94,418 2,724 Neopost SA 27,930 2,223 Bureau Veritas SA 43,973 2,119 Aeroports de Paris 26,736 2,083 ^ Fonciere Des Regions 20,902 2,077 * Air France-KLM 120,226 1,959 Eiffage SA 36,233 1,890 * Atos Origin SA 40,397 1,879 Societe Television Francaise 1 106,140 1,830 Eurazeo 24,687 1,786 ICADE 17,673 1,703 Societe BIC SA 23,884 1,699 Imerys SA 30,483 1,686 Gecina SA 16,724 1,658 Iliad SA 14,568 1,615 * JC Decaux SA 60,890 1,565 M6-Metropole Television 58,178 1,545 * Societe Des Autoroutes Paris-Rhin-Rhone 20,467 1,499 ^ Eramet 4,717 1,420 BioMerieux 12,390 1,362 Ipsen SA 23,231 1,249 PagesJaunes Groupe 112,982 1,219 Germany (7.7%) ^ Siemens AG 739,322 65,924 E.ON AG 1,708,120 62,837 Bayer AG 743,061 50,788 BASF SE 825,305 46,951 Allianz SE 407,091 45,076 SAP AG 771,039 35,218 Daimler AG 729,057 33,540 RWE AG 376,245 33,381 Deutsche Telekom AG 2,547,263 32,981 Deutsche Bank AG 532,073 32,457 Muenchener Rueckversicherungs AG 177,374 26,562 Linde AG 136,252 14,944 Deutsche Post AG 760,255 13,252 Bayerische Motoren Werke AG 297,905 12,731 Deutsche Boerse AG 175,209 11,484 ^ ThyssenKrupp AG 300,472 9,499 Adidas AG 174,020 8,870 Fresenius Medical Care AG & Co. KGaA 171,922 8,714 K&S AG 154,773 8,700 Henkel AG & Co. KGaA Prior Pfd. 160,075 8,163 Volkswagen AG Prior Pfd. 94,553 7,657 HeidelbergCement AG 126,347 7,630 MAN SE 94,773 6,338 Metro AG 101,428 5,558 * Infineon Technologies AG 973,110 5,370 Merck KGaA 58,199 5,187 Henkel AG & Co. KGaA 117,024 5,112 Fresenius SE Prior Pfd. 72,654 4,947 * Commerzbank AG 638,528 4,937 Beiersdorf AG 79,521 4,649 Porsche Automobil Holding SE Prior Pfd. 78,903 4,468 ^,* QIAGEN NV 202,982 4,438 Daimler AG 81,276 3,723 ^ Volkswagen AG 39,474 3,448 Deutsche Lufthansa AG 204,621 3,282 Salzgitter AG 34,777 3,078 GEA Group AG 139,280 2,841 Hochtief AG 37,932 2,823 RWE AG Prior Pfd. 34,880 2,815 * Hannover Rueckversicherung AG 54,583 2,521 * Deutsche Postbank AG 78,065 2,376 Celesio AG 76,007 2,216 Wacker Chemie AG 14,018 1,835 Fraport AG Frankfurt Airport Services Worldwide 33,206 1,687 * United Internet AG 114,302 1,681 Fresenius SE 25,640 1,572 Puma AG Rudolf Dassler Sport 4,849 1,485 Bayerische Motoren Werke AG Prior Pfd. 45,909 1,439 Suedzucker AG 61,310 1,420 ^ Solarworld AG 75,391 1,267 ^,* TUI AG 123,962 1,146 Greece (0.5%) * National Bank of Greece SA 505,077 11,041 OPAP SA 200,195 4,368 * Alpha Bank AE 416,435 3,997 Coca Cola Hellenic Bottling Co. SA 162,985 3,735 Bank of Cyprus Public Co. Ltd. 510,437 3,223 * EFG Eurobank Ergasias SA 291,467 2,483 * Piraeus Bank SA 268,168 2,266 Hellenic Telecommunications Organization SA 160,793 2,203 * Public Power Corp. SA 104,921 1,960 Marfin Investment Group SA 579,525 1,600 Titan Cement Co. SA 51,755 1,468 Hellenic Petroleum SA 84,051 1,038 * National Bank of Greece SA ADR 201,679 899 Hellenic Telecommunications Organization SA ADR 118,196 813 Hong Kong (2.3%) Sun Hung Kai Properties Ltd. 1,267,553 16,223 Hong Kong Exchanges and Clearing Ltd. 918,454 15,487 Cheung Kong Holdings Ltd. 1,248,978 14,696 Hutchison Whampoa Ltd. 1,915,491 13,029 CLP Holdings Ltd. 1,837,658 12,439 Hang Seng Bank Ltd. 687,397 9,598 Li & Fung Ltd. 2,028,769 9,246 Hong Kong & China Gas Co. Ltd. 3,541,051 7,733 Swire Pacific Ltd. 691,773 7,506 Esprit Holdings Ltd. 1,031,994 7,270 Hongkong Electric Holdings Ltd. 1,246,385 6,977 BOC Hong Kong Holdings Ltd. 3,333,308 6,928 Hang Lung Properties Ltd. 1,856,478 6,301 Wharf Holdings Ltd. 1,240,111 6,120 Henderson Land Development Co. Ltd. 964,559 6,070 Link REIT 1,940,024 4,655 Bank of East Asia Ltd. 1,317,578 4,487 MTR Corp. 1,275,597 4,135 New World Development Ltd. 2,252,601 3,676 Hang Lung Group Ltd. 714,819 3,204 Kerry Properties Ltd. 643,273 2,845 ^,* Sands China Ltd. 1,807,200 2,556 Sino Land Co. Ltd. 1,528,286 2,514 Wheelock & Co. Ltd. 816,353 2,127 Shangri-La Asia Ltd. 1,166,983 2,026 * Foxconn International Holdings Ltd. 1,889,422 1,981 Yue Yuen Industrial Holdings Ltd. 607,683 1,887 * Cathay Pacific Airways Ltd. 1,057,280 1,735 Hopewell Holdings Ltd. 516,977 1,565 Cheung Kong Infrastructure Holdings Ltd. 401,746 1,494 ASM Pacific Technology Ltd. 175,459 1,447 Hysan Development Co. Ltd. 571,624 1,414 Wing Hang Bank Ltd. 157,616 1,324 * Mongolia Energy Co. Ltd. 2,703,781 1,319 Orient Overseas International Ltd. 193,659 1,315 NWS Holdings Ltd. 738,985 1,205 Television Broadcasts Ltd. 250,375 1,172 Chinese Estates Holdings Ltd. 635,143 1,028 PCCW Ltd. 3,437,347 912 Lifestyle International Holdings Ltd. 534,456 883 Hong Kong Aircraft Engineering Co. Ltd. 61,915 786 Ireland (0.3%) CRH PLC 622,368 15,035 Kerry Group PLC Class A 124,854 3,705 * Elan Corp. PLC 448,041 3,358 * Ryanair Holdings PLC ADR 52,450 1,363 * Ryanair Holdings PLC 70,448 327 Italy (3.3%) ENI SPA 2,339,385 54,371 * UniCredit SPA 14,716,979 40,584 Enel SPA 5,914,567 31,796 * Intesa Sanpaolo SPA (Registered) 6,920,648 26,344 Assicurazioni Generali SPA 1,049,179 24,950 Telecom Italia SPA 9,017,104 13,482 Tenaris SA 424,280 9,442 * Fiat SPA 687,619 8,617 Saipem SPA 237,877 7,702 Unione di Banche Italiane SCPA 517,851 7,108 Telecom Italia SPA 5,392,904 6,264 Snam Rete Gas SPA 1,283,253 6,038 Atlantia SPA 231,755 5,789 Finmeccanica SPA 364,383 5,050 Mediaset SPA 633,889 4,812 Terna Rete Elettrica Nazionale SPA 1,173,778 4,734 * Mediobanca SPA 425,470 4,650 Parmalat SPA 1,531,260 3,839 * Banco Popolare SC 572,380 3,621 Banca Monte dei Paschi di Siena SPA 1,965,233 3,179 Luxottica Group SPA 103,375 2,693 Intesa Sanpaolo SPA (Bearer) 837,775 2,457 Banca Popolare di Milano Scarl 351,687 2,283 A2A SPA 974,024 1,848 Prysmian SPA 89,987 1,633 ^ Banca Carige SPA 581,424 1,492 * Pirelli & C SPA 2,398,703 1,392 * Autogrill SPA 92,167 1,120 Mediolanum SPA 195,154 1,090 Exor SPA 65,290 1,071 Fondiaria-Sai SPA 55,484 899 ^ Italcementi SPA 67,001 829 * Unipol Gruppo Finanziario SPA 659,556 798 Japan (22.2%) Toyota Motor Corp. 2,633,493 101,293 Mitsubishi UFJ Financial Group Inc. 11,310,036 58,202 Honda Motor Co. Ltd. 1,483,831 50,286 Canon Inc. 958,735 37,475 Sumitomo Mitsui Financial Group Inc. 1,158,952 37,408 Sony Corp. 902,635 30,104 Takeda Pharmaceutical Co. Ltd. 674,030 29,567 Tokyo Electric Power Co. Inc. 1,094,046 29,472 Mitsubishi Corp. 1,143,039 27,640 Panasonic Corp. 1,763,352 27,551 Nintendo Co. Ltd. 89,059 24,830 Nomura Holdings Inc. 3,204,963 23,961 Mizuho Financial Group Inc. 12,274,496 23,688 Mitsui & Co. Ltd. 1,557,920 22,915 NTT DoCoMo Inc. 13,822 20,690 East Japan Railway Co. 305,463 20,508 * Toshiba Corp. 3,616,786 19,762 Nippon Telegraph & Telephone Corp. 466,777 19,644 Shin-Etsu Chemical Co. Ltd. 368,819 19,289 * Nissan Motor Co. Ltd. 2,234,088 18,161 Tokio Marine Holdings Inc. 650,612 17,494 Softbank Corp. 680,887 17,312 Mitsubishi Estate Co. Ltd. 1,061,995 17,193 Komatsu Ltd. 852,490 17,154 Nippon Steel Corp. 4,587,073 16,633 Fanuc Ltd. 172,161 16,474 Kansai Electric Power Co. Inc. 686,235 15,616 JFE Holdings Inc. 441,674 15,357 Seven & I Holdings Co. Ltd. 692,261 15,131 Chubu Electric Power Co. Inc. 594,967 15,066 Astellas Pharma Inc. 406,330 14,986 Japan Tobacco Inc. 4,043 14,590 KDDI Corp. 2,619 13,805 * Hitachi Ltd. 4,006,044 13,722 * Mitsubishi Electric Corp. 1,736,104 13,530 FUJIFILM Holdings Corp. 416,172 13,329 Kyocera Corp. 146,156 13,228 Denso Corp. 436,860 12,835 Mitsui Fudosan Co. Ltd. 752,235 12,651 Daiichi Sankyo Co. Ltd. 605,232 12,578 Kao Corp. 485,364 11,710 Kirin Holdings Co. Ltd. 751,787 11,460 Sumitomo Corp. 1,011,349 11,385 Sharp Corp. 898,477 10,728 ITOCHU Corp. 1,352,973 10,562 Murata Manufacturing Co. Ltd. 192,288 10,549 Fujitsu Ltd. 1,673,470 10,206 Central Japan Railway Co. 1,353 9,944 Hoya Corp. 371,329 9,901 Nidec Corp. 97,769 9,583 Mitsubishi Heavy Industries Ltd. 2,729,383 9,517 Mitsui Sumitomo Insurance Group Holdings Inc. 378,646 9,478 Tokyo Electron Ltd. 154,145 9,364 Asahi Glass Co. Ltd. 906,376 9,036 Sumitomo Electric Industries Ltd. 677,709 8,852 Kubota Corp. 982,548 8,835 Bridgestone Corp. 547,927 8,732 Ricoh Co. Ltd. 602,506 8,625 Marubeni Corp. 1,483,297 8,614 Keyence Corp. 37,221 8,566 Terumo Corp. 151,553 8,496 Secom Co. Ltd. 188,608 8,451 Eisai Co. Ltd. 226,505 8,421 Tokyo Gas Co. Ltd. 2,075,767 8,406 Sumitomo Metal Industries Ltd. 3,022,577 8,318 Daikin Industries Ltd. 210,949 7,838 Tohoku Electric Power Co. Inc. 384,095 7,707 Daiwa Securities Group Inc. 1,496,452 7,483 Kyushu Electric Power Co. Inc. 339,749 7,352 Suzuki Motor Corp. 317,783 7,182 Fast Retailing Co. Ltd. 42,879 7,143 Sumitomo Trust & Banking Co. Ltd. 1,278,939 7,085 ORIX Corp. 93,789 7,021 Dai Nippon Printing Co. Ltd. 505,050 6,926 TDK Corp. 104,916 6,777 Asahi Breweries Ltd. 348,189 6,755 Toray Industries Inc. 1,197,568 6,543 Sumitomo Metal Mining Co. Ltd. 469,878 6,539 Mitsui OSK Lines Ltd. 1,026,692 6,400 Shiseido Co. Ltd. 312,132 6,393 Sumitomo Chemical Co. Ltd. 1,413,823 6,352 Osaka Gas Co. Ltd. 1,748,836 6,157 Sumitomo Realty & Development Co. Ltd. 341,152 6,045 * NEC Corp. 2,306,777 5,948 Rohm Co. Ltd. 88,120 5,938 Nikon Corp. 288,158 5,912 SMC Corp. 48,571 5,863 Olympus Corp. 194,977 5,842 Aeon Co. Ltd. 577,505 5,733 Nitto Denko Corp. 148,599 5,723 Ajinomoto Co. Inc. 599,525 5,680 Asahi Kasei Corp. 1,129,011 5,612 Shionogi & Co. Ltd. 267,099 5,505 Resona Holdings Inc. 438,371 5,468 Inpex Corp. 744 5,444 Rakuten Inc. 6,469 5,290 West Japan Railway Co. 1,531 5,278 Nippon Oil Corp. 1,121,771 5,242 T&D Holdings Inc. 252,893 5,223 Bank of Yokohama Ltd. 1,102,600 5,213 Sompo Japan Insurance Inc. 799,620 5,212 Kintetsu Corp. 1,465,012 5,062 Yamada Denki Co. Ltd. 77,657 4,993 Yahoo! Japan Corp. 13,103 4,958 NGK Insulators Ltd. 226,556 4,948 Chugoku Electric Power Co. Inc. 250,796 4,913 Daiwa House Industry Co. Ltd. 456,470 4,800 Yamato Holdings Co. Ltd. 347,886 4,778 Toyota Industries Corp. 161,365 4,731 Hankyu Hanshin Holdings Inc. 1,023,491 4,720 Shizuoka Bank Ltd. 540,838 4,665 Nippon Yusen KK 1,349,253 4,658 Sekisui House Ltd. 485,363 4,584 Odakyu Electric Railway Co. Ltd. 563,085 4,571 Aisin Seiki Co. Ltd. 171,324 4,521 Mitsubishi Chemical Holdings Corp. 1,083,446 4,513 ^,* Mitsubishi Motors Corp. 3,227,479 4,449 Konica Minolta Holdings Inc. 432,032 4,414 Nippon Electric Glass Co. Ltd. 313,091 4,404 Toppan Printing Co. Ltd. 504,236 4,389 Shikoku Electric Power Co. 159,911 4,372 Tokyu Corp. 1,026,150 4,161 Chiba Bank Ltd. 681,380 4,112 Nippon Building Fund Inc. Class A 461 4,059 * Kobe Steel Ltd. 2,241,070 4,017 JS Group Corp. 225,069 3,972 Ibiden Co. Ltd. 115,470 3,943 Tobu Railway Co. Ltd. 734,012 3,939 Japan Steel Works Ltd. 301,200 3,700 Panasonic Electric Works Co. Ltd. 335,878 3,679 Japan Real Estate Investment Corp. 437 3,637 Hokuriku Electric Power Co. 167,641 3,628 Omron Corp. 181,945 3,621 Chugai Pharmaceutical Co. Ltd. 200,876 3,587 Kuraray Co. Ltd. 307,535 3,583 * Mazda Motor Corp. 1,315,940 3,570 Advantest Corp. 142,509 3,559 Unicharm Corp. 37,272 3,545 Trend Micro Inc. 94,944 3,539 NTT Data Corp. 1,127 3,511 JGC Corp. 185,604 3,465 Electric Power Development Co. Ltd. 118,906 3,452 Dentsu Inc. 149,178 3,433 Nippon Mining Holdings Inc. 795,618 3,426 Nipponkoa Insurance Co. Ltd. 583,959 3,362 Makita Corp. 100,039 3,357 Ono Pharmaceutical Co. Ltd. 75,423 3,356 Daito Trust Construction Co. Ltd. 70,015 3,321 Keio Corp. 518,915 3,271 Kawasaki Heavy Industries Ltd. 1,266,661 3,253 OJI Paper Co. Ltd. 764,400 3,209 Nippon Express Co. Ltd. 764,288 3,203 JSR Corp. 161,449 3,190 Kurita Water Industries Ltd. 101,782 3,152 Hokkaido Electric Power Co. Inc. 165,030 3,139 Oriental Land Co. Ltd. 44,898 3,083 Keihin Electric Express Railway Co. Ltd. 396,807 3,053 NSK Ltd. 417,760 3,029 Isetan Mitsukoshi Holdings Ltd. 319,989 3,007 Toyota Tsusho Corp. 192,253 2,917 Chuo Mitsui Trust Holdings Inc. 816,404 2,890 SBI Holdings Inc. 15,139 2,878 Hirose Electric Co. Ltd. 26,778 2,867 Mitsubishi Tanabe Pharma Corp. 200,392 2,839 Benesse Holdings Inc. 67,428 2,835 * Elpida Memory Inc. 157,851 2,786 * Sanyo Electric Co. Ltd. 1,649,086 2,750 Furukawa Electric Co. Ltd. 566,843 2,737 Lawson Inc. 57,966 2,627 * Sumitomo Heavy Industries Ltd. 513,726 2,619 Showa Denko KK 1,276,024 2,611 Yamaha Motor Co. Ltd. 191,679 2,609 Sekisui Chemical Co. Ltd. 385,104 2,602 Sankyo Co. Ltd. 48,280 2,582 Teijin Ltd. 836,519 2,537 Nitori Co. Ltd. 33,616 2,536 Fukuoka Financial Group Inc. 690,182 2,527 Yakult Honsha Co. Ltd. 87,137 2,526 * Mitsubishi Materials Corp. 968,195 2,512 Taiyo Nippon Sanso Corp. 253,807 2,497 Shimano Inc. 59,980 2,462 * Fuji Heavy Industries Ltd. 523,655 2,460 Kyowa Hakko Kirin Co. Ltd. 233,735 2,436 Stanley Electric Co. Ltd. 125,945 2,400 Joyo Bank Ltd. 587,983 2,378 Hokuhoku Financial Group Inc. 1,128,317 2,342 Ube Industries Ltd. 900,316 2,331 Bank of Kyoto Ltd. 280,812 2,322 * MEIJI Holdings Co. Ltd. 61,322 2,314 * Isuzu Motors Ltd. 1,072,999 2,283 Nisshin Seifun Group Inc. 170,266 2,275 Hachijuni Bank Ltd. 381,370 2,199 Jupiter Telecommunications Co. Ltd. 2,191 2,191 All Nippon Airways Co. Ltd. 749,075 2,176 Nippon Paper Group Inc. 83,097 2,170 ^,* GS Yuasa Corp. 339,002 2,169 Brother Industries Ltd. 200,469 2,163 Hisamitsu Pharmaceutical Co. Inc. 60,055 2,160 Sony Financial Holdings Inc. 787 2,156 THK Co. Ltd. 109,184 2,155 Suzuken Co. Ltd. 63,770 2,128 Toho Gas Co. Ltd. 404,466 2,125 Toyo Suisan Kaisha Ltd. 80,502 2,124 Seiko Epson Corp. 126,706 2,112 Aioi Insurance Co. Ltd. 445,304 2,112 TonenGeneral Sekiyu KK 252,700 2,097 Santen Pharmaceutical Co. Ltd. 66,162 2,082 Nippon Meat Packers Inc. 163,574 2,062 J Front Retailing Co. Ltd. 432,287 2,059 Amada Co. Ltd. 307,602 2,055 Nissin Foods Holdings Co. Ltd. 62,320 2,052 Sojitz Corp. 1,112,822 2,046 Obayashi Corp. 578,738 2,044 Nomura Research Institute Ltd. 91,620 2,036 Hitachi Construction Machinery Co. Ltd. 96,940 2,032 Sega Sammy Holdings Inc. 176,834 2,002 Chugoku Bank Ltd. 156,351 1,999 Shimizu Corp. 525,133 1,994 Hitachi Chemical Co. Ltd. 93,143 1,986 JTEKT Corp. 173,806 1,963 Takashimaya Co. Ltd. 268,991 1,956 * Kawasaki Kisen Kaisha Ltd. 540,730 1,910 Toyo Seikan Kaisha Ltd. 135,262 1,907 Mitsui Chemicals Inc. 712,188 1,904 Taisho Pharmaceutical Co. Ltd. 109,239 1,903 Mitsubishi Rayon Co. Ltd. 456,254 1,887 Yamaguchi Financial Group Inc. 188,421 1,867 Mitsubishi Gas Chemical Co. Inc. 351,907 1,862 Mitsubishi UFJ Lease & Finance Co. Ltd. 53,281 1,843 NTN Corp. 423,099 1,829 Gunma Bank Ltd. 353,746 1,824 Sumco Corp. 105,171 1,810 * IHI Corp. 1,173,805 1,806 Namco Bandai Holdings Inc. 180,636 1,798 Iyo Bank Ltd. 216,467 1,787 Hiroshima Bank Ltd. 451,445 1,785 Yaskawa Electric Corp. 215,507 1,784 Kamigumi Co. Ltd. 235,452 1,770 Credit Saison Co. Ltd. 141,240 1,759 Shimamura Co. Ltd. 20,023 1,752 Kikkoman Corp. 149,463 1,746 Ushio Inc. 102,525 1,734 Denki Kagaku Kogyo KK 425,357 1,729 Minebea Co. Ltd. 321,984 1,710 Kaneka Corp. 264,400 1,705 Toho Co. Ltd. 102,626 1,697 Taisei Corp. 875,361 1,693 Tsumura & Co. 53,487 1,692 77 Bank Ltd. 314,576 1,678 Daihatsu Motor Co. Ltd. 174,861 1,676 Yamaha Corp. 141,074 1,675 Citizen Holdings Co. Ltd. 254,373 1,669 NGK Spark Plug Co. Ltd. 143,719 1,668 Sysmex Corp. 29,700 1,660 FamilyMart Co. Ltd. 52,378 1,656 MEDIPAL HOLDINGS Corp. 132,253 1,654 Nissan Chemical Industries Ltd. 125,160 1,648 Yokogawa Electric Corp. 204,083 1,647 Suruga Bank Ltd. 186,578 1,646 Mitsui Engineering & Shipbuilding Co. Ltd. 672,648 1,625 Toyoda Gosei Co. Ltd. 58,425 1,609 Rinnai Corp. 34,364 1,605 Nishi-Nippon City Bank Ltd. 615,619 1,591 Kajima Corp. 759,827 1,591 Casio Computer Co. Ltd. 216,378 1,583 Kansai Paint Co. Ltd. 195,336 1,582 Tokyu Land Corp. 416,460 1,571 Dainippon Sumitomo Pharma Co. Ltd. 143,053 1,522 Mizuho Securities Co. Ltd. 507,851 1,496 Koito Manufacturing Co. Ltd. 85,800 1,495 NOK Corp. 100,358 1,492 Daicel Chemical Industries Ltd. 246,860 1,486 Shimadzu Corp. 224,846 1,484 Nippon Sheet Glass Co. Ltd. 571,304 1,476 Japan Retail Fund Investment Corp. Class A 316 1,466 Oracle Corp. Japan 34,013 1,465 * Senshu Ikeda Holdings Inc. 433,828 1,461 Nomura Real Estate Office Fund Inc. Class A 250 1,437 Air Water Inc. 124,142 1,420 TOTO Ltd. 233,262 1,412 Hitachi Metals Ltd. 145,989 1,407 Asics Corp. 142,367 1,406 Alfresa Holdings Corp. 34,021 1,406 Mabuchi Motor Co. Ltd. 25,667 1,403 * Mizuho Trust & Banking Co. Ltd. 1,396,498 1,402 Tokuyama Corp. 263,718 1,399 Konami Corp. 84,574 1,391 Dena Co. Ltd. 240 1,389 Tokyo Tatemono Co. Ltd. 341,268 1,350 Keisei Electric Railway Co. Ltd. 246,050 1,349 * Mitsui Mining & Smelting Co. Ltd. 511,777 1,348 Showa Shell Sekiyu KK 170,015 1,340 Aeon Mall Co. Ltd. 72,680 1,319 Yamazaki Baking Co. Ltd. 107,887 1,309 Mitsumi Electric Co. Ltd. 74,134 1,289 Idemitsu Kosan Co. Ltd. 20,126 1,287 Dowa Holdings Co. Ltd. 230,155 1,281 Nomura Real Estate Holdings Inc. 85,785 1,281 USS Co. Ltd. 20,899 1,269 Toyota Boshoku Corp. 57,915 1,267 Chiyoda Corp. 139,000 1,266 Hitachi High-Technologies Corp. 61,942 1,239 UNY Co. Ltd. 160,600 1,230 NHK Spring Co. Ltd. 139,731 1,215 Marui Group Co. Ltd. 198,913 1,214 Sapporo Holdings Ltd. 229,883 1,209 Sumitomo Rubber Industries Ltd. 154,355 1,208 Yamato Kogyo Co. Ltd. 38,048 1,196 McDonald's Holdings Co. Japan Ltd. 58,501 1,191 Tosoh Corp. 459,848 1,183 Japan Petroleum Exploration Co. 25,144 1,180 Cosmo Oil Co. Ltd. 541,594 1,176 Obic Co. Ltd. 6,214 1,165 ^ Square Enix Holdings Co. Ltd. 56,625 1,131 Mitsubishi Logistics Corp. 102,534 1,124 Sapporo Hokuyo Holdings Inc. 272,895 1,103 Kinden Corp. 119,808 1,085 Nisshin Steel Co. Ltd. 635,099 1,078 ^,* Shinsei Bank Ltd. 845,154 1,051 Seven Bank Ltd. 500 1,043 Nissha Printing Co. Ltd. 24,272 1,020 Nisshinbo Holdings Inc. 114,834 997 Hakuhodo DY Holdings Inc. 20,423 996 * Fuji Electric Holdings Co. Ltd. 496,073 984 Daido Steel Co. Ltd. 261,294 953 ^ Japan Prime Realty Investment Corp. Class A 493 939 * Hino Motors Ltd. 241,344 905 Tokyo Steel Manufacturing Co. Ltd. 89,099 883 * Aozora Bank Ltd. 689,486 871 Ito En Ltd. 58,546 871 Canon Marketing Japan Inc. 61,510 851 * Taiheiyo Cement Corp. 750,424 845 Itochu Techno-Solutions Corp. 27,773 842 Shinko Electric Industries Co. Ltd. 62,187 837 Coca-Cola West Co. Ltd. 49,929 833 Otsuka Corp. 14,932 814 Nissay Dowa General Insurance Co. Ltd. 164,734 786 Aeon Credit Service Co. Ltd. 75,787 785 Matsui Securities Co. Ltd. 111,002 757 NTT Urban Development Corp. 1,028 751 Jafco Co. Ltd. 30,339 744 ABC-Mart Inc. 23,964 738 Fuji Media Holdings Inc. 467 700 Maruichi Steel Tube Ltd. 36,320 657 ^ Acom Co. Ltd. 38,232 656 Netherlands (3.3%) Royal Dutch Shell PLC Class A 1,930,438 53,604 Unilever NV 1,463,740 44,820 * ING Groep NV 3,270,699 30,629 Koninklijke Philips Electronics NV 873,755 26,386 Koninklijke KPN NV 1,501,378 24,861 Koninklijke Ahold NV 1,070,930 13,457 Akzo Nobel NV 208,153 12,391 ASML Holding NV 379,363 11,914 Heineken NV 220,121 10,860 TNT NV 333,330 9,569 * Aegon NV 1,402,966 8,384 Reed Elsevier NV 650,189 7,852 Koninklijke DSM NV 138,472 6,454 Wolters Kluwer NV 250,898 5,237 * Randstad Holding NV 91,021 4,368 Heineken Holding NV 99,306 4,176 Fugro NV 59,901 3,552 Corio NV 48,109 2,953 SBM Offshore NV 147,440 2,878 Koninklijke Vopak NV 28,115 2,106 Koninklijke Boskalis Westminster NV 57,193 2,008 ASML Holding NV 8,519 266 * Aegon NV 860 5 New Zealand (0.1%) Fletcher Building Ltd. 549,827 3,055 Telecom Corp. of New Zealand Ltd. 1,675,972 2,797 Sky City Entertainment Group Ltd. 518,351 1,198 Contact Energy Ltd. 262,065 1,064 Auckland International Airport Ltd. 763,395 1,021 Norway (0.8%) Statoil ASA 1,009,130 22,646 * Telenor ASA 744,819 9,680 * DnB NOR ASA 806,152 9,104 Yara International ASA 169,813 7,090 Orkla ASA 690,989 6,231 Seadrill Ltd. 250,996 5,696 * Norsk Hydro ASA 612,515 4,442 ^,* Renewable Energy Corp. ASA 302,682 1,755 Portugal (0.3%) EDP - Energias de Portugal SA 1,573,066 6,235 Portugal Telecom SGPS SA 521,099 5,378 Banco Espirito Santo SA 465,060 2,706 Banco Comercial Portugues SA 2,119,087 2,290 Galp Energia SGPS SA Class B 140,229 2,236 Jeronimo Martins SGPS SA 197,859 1,898 ^ Cimpor Cimentos de Portugal SGPS SA 210,694 1,776 * EDP Renovaveis SA 195,010 1,681 Brisa Auto-Estradas de Portugal SA 161,399 1,532 Singapore (1.5%) DBS Group Holdings Ltd. 1,538,014 15,496 Singapore Telecommunications Ltd. 7,155,744 15,249 United Overseas Bank Ltd. 1,095,172 14,038 Oversea-Chinese Banking Corp. Ltd. 2,296,085 13,291 Keppel Corp. Ltd. 1,140,377 6,738 CapitaLand Ltd. 2,289,314 6,224 Wilmar International Ltd. 1,150,824 5,369 Singapore Airlines Ltd. 480,720 4,703 Singapore Exchange Ltd. 770,263 4,344 Singapore Press Holdings Ltd. 1,424,749 3,735 City Developments Ltd. 450,861 3,417 ^,* Genting Singapore PLC 4,134,278 3,101 Noble Group Ltd. 1,377,459 2,799 Singapore Technologies Engineering Ltd. 1,205,716 2,634 Fraser and Neave Ltd. 869,729 2,558 CapitaMall Trust 1,996,404 2,386 * Golden Agri-Resources Ltd. 6,054,260 2,225 SembCorp Industries Ltd. 873,023 2,175 Jardine Cycle & Carriage Ltd. 113,899 2,036 * CapitaMalls Asia Ltd. 1,212,000 1,991 ComfortDelgro Corp. Ltd. 1,674,863 1,887 Ascendas Real Estate Investment Trust 1,331,174 1,814 ^ Olam International Ltd. 1,055,974 1,781 SembCorp Marine Ltd. 741,386 1,733 UOL Group Ltd. 453,201 1,201 Yangzijiang Shipbuilding Holdings Ltd. 1,537,000 1,150 Neptune Orient Lines Ltd./Singapore 823,562 1,005 StarHub Ltd. 559,055 861 Cosco Corp. Singapore Ltd. 939,993 834 * Golden Agri-Resources Ltd. Warrants 07/23/2012 296,075 27 Spain (4.2%) Banco Santander SA 7,328,351 104,656 Telefonica SA 3,739,905 89,591 Banco Bilbao Vizcaya Argentaria SA 3,199,379 48,770 Iberdrola SA 3,303,619 28,127 Repsol YPF SA 658,185 15,549 Inditex SA 196,023 12,339 ACS Actividades de Construccion y Servicios SA 127,362 6,011 Banco Popular Espanol SA 781,416 5,922 Abertis Infraestructuras SA 252,284 5,109 Red Electrica Corp. SA 97,333 4,880 ^ Banco de Sabadell SA 805,374 4,293 Ferrovial SA 393,232 4,102 Gas Natural SDG SA 200,171 3,976 Criteria Caixacorp SA 757,281 3,430 Iberdrola Renovables SA 757,828 3,357 Enagas 159,650 3,309 Acciona SA 22,736 2,740 Mapfre SA 655,984 2,587 Gamesa Corp. Tecnologica SA 163,124 2,367 Acerinox SA 125,106 2,354 Bankinter SA 253,378 2,262 Zardoya Otis SA 118,731 2,204 Indra Sistemas SA 88,773 1,927 Grifols SA 116,273 1,772 Telefonica SA ADR 21,689 1,553 ^ Banco de Valencia SA 192,309 1,460 Fomento de Construcciones y Contratas SA 34,576 1,330 * Iberia Lineas Aereas de Espana SA 433,903 1,317 Gestevision Telecinco SA 91,076 1,299 ^,* Sacyr Vallehermoso SA 83,427 868 Sweden (2.5%) Hennes & Mauritz AB Class B 459,366 27,033 Nordea Bank AB 2,902,240 26,617 Telefonaktiebolaget LM Ericsson Class B 2,681,788 25,989 TeliaSonera AB 2,018,088 13,575 Svenska Handelsbanken AB Class A 439,706 11,457 Sandvik AB 905,994 9,844 Volvo AB Class B 977,648 8,235 Atlas Copco AB Class A 603,342 8,180 * Skandinaviska Enskilda Banken AB Class A 1,366,406 8,092 Investor AB Class B 407,638 7,176 Svenska Cellulosa AB Class B 513,096 6,913 Skanska AB Class B 357,113 5,526 SKF AB 348,803 5,389 * Electrolux AB Class B 214,116 5,044 Millicom International Cellular SA 67,990 4,866 Assa Abloy AB Class B 281,184 4,852 Swedish Match AB 226,416 4,741 * Swedbank AB Class A 546,500 4,702 Atlas Copco AB Class B 349,177 4,209 Alfa Laval AB 304,576 4,135 Getinge AB 179,655 3,846 Tele2 AB 271,342 3,823 Scania AB Class B 288,516 3,545 Volvo AB Class A 396,569 3,327 Securitas AB Class B 280,293 2,715 SSAB AB Class A 161,454 2,609 * Husqvarna AB 368,419 2,507 * Lundin Petroleum AB 197,377 1,500 Holmen AB 48,710 1,166 SSAB AB Class B 74,674 1,105 Switzerland (7.7%) Nestle SA 3,115,786 147,694 Roche Holding AG 631,299 105,914 Novartis AG 1,896,063 101,468 Credit Suisse Group AG 1,011,238 43,743 * UBS AG 3,172,270 41,373 ABB Ltd. 1,982,793 35,896 Zurich Financial Services AG 132,356 28,141 Syngenta AG 85,001 21,752 Cie Financiere Richemont SA 469,029 15,886 Holcim Ltd. 220,421 15,094 Swiss Reinsurance Co. Ltd. 310,294 13,414 Swisscom AG 20,944 7,634 Swatch Group AG (Bearer) 27,634 7,224 Synthes Inc. 53,504 6,811 SGS SA 4,906 6,308 Julius Baer Group Ltd. 185,047 6,151 Geberit AG 34,929 6,148 Adecco SA 110,731 5,966 Givaudan SA 6,896 5,621 Sonova Holding AG 41,695 5,161 * Actelion Ltd. 90,167 4,771 Kuehne & Nagel International AG 48,269 4,652 Baloise-Holding AG 45,066 3,736 Nobel Biocare Holding AG 111,719 3,286 Swiss Life Holding AG 25,912 3,259 Schindler Holding AG (Bearer) 43,694 3,230 Lonza Group AG 40,581 2,886 * Logitech International SA 163,674 2,765 Lindt & Spruengli AG 101 2,495 GAM Holding Ltd. 189,668 2,171 Pargesa Holding SA 24,387 2,044 Swatch Group AG (Registered) 38,533 1,938 Straumann Holding AG 7,008 1,859 Aryzta AG 43,688 1,726 Lindt & Spruengli AG 775 1,671 Schindler Holding AG 19,734 1,476 Aryzta AG 29,041 1,141 BKW FMB Energie AG 12,073 918 * UBS AG (New York Shares) 24,848 323 United Kingdom (20.8%) HSBC Holdings PLC 15,579,125 166,782 BP PLC 16,675,950 155,587 Vodafone Group PLC 44,686,940 95,469 GlaxoSmithKline PLC 4,662,158 90,735 Royal Dutch Shell PLC Class B 2,422,350 64,437 AstraZeneca PLC 1,302,063 60,437 Rio Tinto PLC 1,232,033 60,080 British American Tobacco PLC 1,793,849 59,295 BHP Billiton PLC 1,983,130 58,175 BG Group PLC 3,020,138 55,521 Tesco PLC 7,128,992 48,248 Barclays PLC 10,252,076 43,817 * Anglo American PLC 1,182,942 43,403 Standard Chartered PLC 1,806,080 41,601 Diageo PLC 2,246,081 37,752 Unilever PLC 1,153,254 35,069 Royal Dutch Shell PLC Class A 1,255,572 34,703 Imperial Tobacco Group PLC 913,339 29,453 Reckitt Benckiser Group PLC 545,485 28,278 * Xstrata PLC 1,713,040 27,796 * Lloyds Banking Group PLC 34,266,031 27,548 SABMiller PLC 847,434 23,045 National Grid PLC 2,210,230 22,199 Prudential PLC 2,267,945 20,771 Centrica PLC 4,603,981 19,765 BAE Systems PLC 3,179,937 17,834 Cadbury PLC 1,227,899 16,233 Scottish & Southern Energy PLC 827,039 15,414 BT Group PLC 6,964,018 15,198 Aviva PLC 2,461,034 15,072 Tullow Oil PLC 721,271 13,211 Rolls-Royce Group PLC 1,666,712 12,700 Compass Group PLC 1,662,675 11,320 Pearson PLC 728,036 10,310 Shire PLC 503,414 9,970 WPP PLC 1,028,618 9,492 Experian PLC 921,845 8,765 WM Morrison Supermarkets PLC 1,904,906 8,764 Reed Elsevier PLC 1,089,096 8,669 British Sky Broadcasting Group PLC 1,023,689 8,669 Smith & Nephew PLC 794,390 7,992 Marks & Spencer Group PLC 1,420,064 7,862 * Old Mutual PLC 4,740,971 7,816 * Royal Bank of Scotland Group PLC 15,192,961 7,719 Kingfisher PLC 2,121,166 7,145 International Power PLC 1,367,522 6,982 Land Securities Group PLC 677,751 6,879 Capita Group PLC 558,820 6,431 * Cairn Energy PLC 1,237,720 6,380 Legal & General Group PLC 5,269,440 6,330 RSA Insurance Group PLC 3,037,415 6,211 Standard Life PLC 1,989,682 6,192 Man Group PLC 1,532,365 5,743 * Wolseley PLC 254,101 5,590 Smiths Group PLC 350,930 5,570 J Sainsbury PLC 1,082,599 5,568 Randgold Resources Ltd. 80,536 5,566 Next PLC 177,444 5,533 Vodafone Group PLC ADR 255,762 5,489 British Land Co. PLC 774,308 5,373 * Carnival PLC 146,974 5,284 United Utilities Group PLC 611,367 5,214 Cable & Wireless PLC 2,295,135 5,189 Antofagasta PLC 353,632 4,909 * Autonomy Corp. PLC 194,279 4,813 ^ Vedanta Resources PLC 122,921 4,715 G4S PLC 1,144,113 4,594 Johnson Matthey PLC 193,783 4,505 Associated British Foods PLC 318,781 4,478 Sage Group PLC 1,173,899 4,416 Inmarsat PLC 393,636 4,274 * Lonmin PLC 138,998 3,976 Severn Trent PLC 213,851 3,831 Burberry Group PLC 387,705 3,785 Cobham PLC 1,022,679 3,784 Hammerson PLC 623,713 3,747 Rexam PLC 782,844 3,727 * Kazakhmys PLC 192,298 3,691 3i Group PLC 873,718 3,665 AMEC PLC 298,065 3,592 Invensys PLC 723,369 3,537 Whitbread PLC 156,749 3,505 Serco Group PLC 440,477 3,501 Intercontinental Hotels Group PLC 232,647 3,327 Eurasian Natural Resources Corp. 230,848 3,315 Segro PLC 663,332 3,295 Liberty International PLC 446,900 3,233 Home Retail Group PLC 789,580 3,206 Admiral Group PLC 166,053 2,990 Bunzl PLC 292,375 2,905 Petrofac Ltd. 187,309 2,870 Thomas Cook Group PLC 776,530 2,804 * Resolution Ltd. 2,182,320 2,783 ICAP PLC 468,208 2,751 Balfour Beatty PLC 615,738 2,616 Investec PLC 377,115 2,548 Firstgroup PLC 432,926 2,538 Tomkins PLC 791,994 2,370 Schroders PLC 109,616 2,166 Drax Group PLC 327,862 2,145 TUI Travel PLC 502,344 2,072 Fresnillo PLC 161,199 1,714 ^,* British Airways PLC 517,912 1,688 BP PLC ADR 27,850 1,563 ^ London Stock Exchange Group PLC 131,755 1,339 Carphone Warehouse Group PLC 366,694 1,113 WPP PLC ADR 19,480 898 Total Common Stocks (Cost $7,686,589) Market Value Coupon Shares ($000) Temporary Cash Investment (2.6%) Money Market Fund (2.6%) 1,2 Vanguard Market Liquidity Fund (Cost $225,973) 0.175% 225,972,808 225,973 Total Investments (102.2%) (Cost $7,912,562) Other Assets and Liabilities-Net (-2.2%) 2 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $121,141,000. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $130,364,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. Developed Markets Index Fund A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 16,896 8,691,789 - Temporary Cash Investments 225,973 - - Total 242,869 8,691,789 - D. At January 31, 2010, the cost of investment securities for tax purposes was $7,916,995,000. Net unrealized appreciation of investment securities for tax purposes was $1,017,663,000, consisting of unrealized gains of $1,135,097,000 on securities that had risen in value since their purchase and $117,434,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD STAR FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD STAR FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 26, 2010 VANGUARD STAR FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 26, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on July 24, 2009, see File Number 2-88373, and a Power of Attorney filed on October 16, 2009, see File Number 2-52698, both Incorporated by Reference.
